Exhibit 10.2

Recording Requested by and

When Recorded Mail to:




MEISTER SEELIG & FEIN LLP
125 Park Avenue, 7th Floor
New York, New York 10017
Attention:  Jesse H. Young, Esq.




 

(Space above this line for Recorder’s use)




DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING




This DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (the “Security Instrument”) is made and entered into on the 8th
day of January, 2020 by 6565 E EVANS AVE LLC, a Colorado limited liability
company, having an address 6565 East Evans Avenue, Denver, Colorado 80224 and a
Colorado Organizational Identification Number of 20141617125, as trustor (the
“Borrower”), to Denver County Public Trustee having an address at 201 W. Colfax
Ave., Denver, Colorado 80202 (“Trustee”), for the benefit of W FINANCIAL REIT,
LTD., a Delaware corporation, having an address at 60 Cuttermill Road, Suite
601, Great Neck, New York 11021, as beneficiary (together with its successors
and assigns, “Lender”).

W I T N E S S E T H:

WHEREAS, Borrower is the lawful owner of the fee estate in certain real property
known as 6565 East Evans Avenue, Denver, Colorado, as more particularly
described on Exhibit A attached hereto (the “Premises” and sometimes referred to
herein as the “Land”);

WHEREAS, Borrower, by its Deed of Trust Note of even date herewith given to
Lender, is indebted to Lender in the principal sum of NINE HUNDRED SEVENTY FIVE
THOUSAND AND 00/100 DOLLARS ($975,000.00) (together with all extensions,
renewals, modifications, substitutions and amendments thereof, shall be referred
to as the “Note”), with interest from the date thereof at the rates set forth in
the Note, principal and interest to be payable in accordance with the terms and
conditions provided in the Note; and

WHEREAS, Borrower has this date borrowed $975,000.00 from Lender (the “Loan”)
and is granting this Security Instrument as security therefor as a first
priority lien against the Premises.

THE GRANTING CLAUSE:

NOW, THEREFORE, in consideration of the premises and covenants herein contained,
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties agree as follows:

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, BORROWER HAS GRANTED, BARGAINED, SOLD, AND CONVEYED, and by
these presents does GRANT, BARGAIN, SELL, AND CONVEY TO TRUSTEE THE FOLLOWING
PROPERTY, WITH POWER OF SALE AND RIGHT OF ENTRY, FOR THE BENEFIT OF LENDER, AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, WITH POWER OF SALE, SUBJECT HOWEVER TO
THE PERMITTED EXCEPTIONS (DEFINED BELOW IN SECTION 2.01 TO HAVE AND TO HOLD UNTO
TRUSTEE, ITS SUCCESSORS IN TRUST (collectively, the “Property”):

(a)

the Land;

(b)

all additional lands and estates hereafter acquired by Borrower for use in
connection with the Premises and all lands and estates that may, from time to
time, by supplemental Security Instrument or additional agreement be made
subject to the lien of this Security Instrument;

(c)

any improvements, structures and buildings and any alterations thereto or
replacements thereof, now or hereafter erected upon the Premises, all fixtures,
fittings, appliances, apparatus, equipment, machinery, material and replacements
thereof (other than those articles of personal property owned by tenants under
the Leases (as defined in clause (d) below) now or at any time hereafter affixed
to, attached to, placed upon or used in any way in connection with the complete
and comfortable use, enjoyment, occupancy or operation of the Land or such
improvements, and any and all structures or buildings, including but not limited
to furnaces, boilers, oil burners, radiators and piping, coal stokers, plumbing
and bathroom fixtures, refrigeration, air conditioning and sprinkler systems,
wash-tubs, sinks, gas and electric fixtures, stoves, ranges, ovens, disposals,
dishwashers, hood and fan combinations, awnings, screens, window shades,
elevators, motors, dynamos, refrigerators, kitchen cabinets, incinerators,
kitchen

1




--------------------------------------------------------------------------------

equipment, laundry equipment, plants and shrubbery and all other equipment and
machinery, appliances, fittings and fixtures of every nature whatsoever now or
hereafter owned or acquired by Borrower and located in or on, or attached to,
and used or intended to be used in connection with or with the operation of, the
Premises, buildings, structures or other improvements, or in connection with any
construction being conducted or which may be conducted thereon, and owned by
Borrower, and all extensions, additions, improvements, betterments, renewals,
substitutions and replacements to any of the foregoing, and all of the right,
title and interest of Borrower in and to any such personal property or fixtures
subject to any lien, security interest or claim, which, to the fullest extent
permitted by law, shall be conclusively deemed fixtures and a part of the real
property encumbered hereby (collectively, the “Improvements”);

(d)

all leases and all other occupancy agreements (written or oral), by concession,
license or otherwise (including any guarantees or sureties of any of the
foregoing), of the Property, or any part thereof, now existing or hereafter
entered into between Borrower (or any predecessor in interest as owner of the
Property or otherwise) and tenants of Borrower (or such predecessor in
interest), and all right, title and interest of Borrower therein and thereunder,
including cash, securities, letters of credit or other security deposited
thereunder to secure performance by the tenants under the Leases of their
obligations thereunder and any proof of claim in any bankruptcy proceeding
instituted by or against any such tenant or guarantor and the right to enforce,
whether by action at law or in equity or by other means, all provisions,
covenants and agreements thereof (hereinafter collectively referred to as the
“Leases”);

(e)

all furniture, furnishings, equipment and other articles of personal property
owned by Borrower, together with all replacements and renewals thereof, other
than those articles of trade fixtures and other personal property owned by
tenants under the Leases, now or at any time hereafter placed upon, located in
or used in any way in connection with the complete and comfortable use,
enjoyment, occupancy and operation of the Property (hereinafter collectively
referred to as the “Furniture, Furnishings and Equipment”);

(f)

Borrower’s interest in all agreements, contracts, certificates, instruments and
other documents, now or hereafter entered into, pertaining to the construction,
operation or management of any structure or building now or hereafter erected on
the Land or to the sale of any direct or indirect interest in the Property,
including, without limitation, any purchase money security interest or security
agreement securing the payment of any portion of the purchase price due to
Borrower for such interest, and all right, title and interest of Borrower
therein and thereunder, including the right upon the happening of any default
hereunder, to receive and collect any sums payable to Borrower thereunder;

(g)

Borrower’s interest in the franchises, permits, licenses and rights therein and
thereto respecting the use, occupation and operation of the Property and any
part thereof and respecting any business or activity conducted on the Property
and any part thereof, including to the extent permitted by law the name or
names, if any, now or hereafter used for the Improvements, and the good will
associated therewith;

(h)

Borrower’s interest in all easements, rights-of-way, gores of land, streets,
ways, alleys, passages, sewer rights, water courses, water rights and powers,
and all appurtenances whatsoever, in any way belonging, relating or appertaining
to any of the Property described in the preceding clauses (a) through (g), or
which hereafter shall in any way belong, relate or be appurtenant thereto,
whether now owned or hereafter acquired by Borrower;

(i)

Borrower’s interest in all claims and causes of action relating directly or
indirectly to the Property (including, without limitation, tax appeals and tax
and other refunds), whether such claims or causes of action arise in Borrower’s
name or such claims or causes of action are acquired by Borrower, directly or
indirectly, by subrogation or otherwise;

(j)

Borrower’s interest in all proceeds, products, replacements, additions,
substitutions, renewals and accessions of and to the Property described in the
preceding clauses (a) through (i) (including, without limitation, insurance
proceeds and proceeds from governmental or charitable grants or loans including
without limitation grants or loans from the Federal Emergency Management Agency
or any other federal, state or local agency or instrumentality or any charitable
organization);

(k)

all rents, income and other benefits to which the Borrower may now or hereafter
be entitled from the Property described in the preceding clauses (a) through
(j), to be applied against the indebtedness and other sums secured hereby;
provided, however, that permission is hereby given to the Borrower, so long as
no Event of Default has occurred and is then continuing hereunder, to collect
and use such rents, income and other benefits as they become due and payable,
but not in advance thereof;

(l)

all air rights and unused development rights (including, without limitation,
rights (whether or not transferable to other parties) to restrict the use of the
Property);

(m)

the reversion and reversions, remainder and remainders, and all land lying in
the bed of any street, road or avenue, opened or proposed, in front of or
adjoining the Property, to the center line thereof and all the estates, rights,
titles, interests, dower and rights of dower, curtesy and rights of curtesy,
property, possession, claim and demand whatsoever, both at law and in equity, of
Borrower of, in and to the Property;




2




--------------------------------------------------------------------------------




(n)

subject to the terms and conditions hereof, all awards or payments, including
interest thereon, which may heretofore and hereafter be made with respect to the
Property, whether from the exercise of the right of eminent domain (including
but not limited to any transfer made in lieu of or in anticipation of the
exercise of said right), or for a change of grade, or for any other injury to or
decrease in the value of the Property;

(o)

subject to the terms and conditions hereof, all proceeds of and any unearned
premiums on any insurance policies covering the Property, including, without
limitation, the right to receive and apply the proceeds of any insurance,
judgments, or settlements made in lieu thereof, for damage to the Property;

(p)

the right, in the name and on behalf of Borrower, to appear in and defend any
action or proceeding brought with respect to the Property and to commence any
action or proceeding to protect the interest of Lender in the Property;

(q)

all title insurance policies, management, franchise and service agreements,
accounts, occupancy permits and licenses, building and other permits,
governmental approvals, licenses, agreements with utilities companies, water and
sewer capacity reservation agreements, bonds, governmental applications and
proceedings, feasibility studies, maintenance and service contracts, marketing
agreements, development agreements, surveys, engineering work, architectural
plans and engineering plans, site plans, landscaping plans, engineering
contracts, and all other consents, approvals and agreements which Borrower may
now or hereafter own in connection with the Property and/or improvements
constructed thereon, and all deposits, down payments and profits paid or
deposited thereunder, now existing or hereafter obtained by or on behalf of
Borrower; and

(r)

the proceeds of any loan secured by any interest in the Property described in
the preceding sections (a) through (q).

AND, without limiting any of the other provisions of this Security Instrument,
Borrower expressly grants to Trustee for the benefit of Lender, as secured
party, a security interest in all of those portions of the Property which are or
may be subject to the provisions of the Uniform Commercial Codes of the state in
which the Property is located and of the state in which Borrower was organized,
applicable to secured transactions;

to secure payment to Lender of the Indebtedness at the time and in the manner
provided for in the Note; PROVIDED, HOWEVER, that if Borrower shall pay (or
cause to be paid) the Indebtedness as and when the same shall become due and
payable and shall perform and discharge (or cause to be performed and
discharged) the Obligations on or before the date same are to be performed and
discharged, then the liens, security interests, estates and rights granted by
this Security Instrument shall terminate, otherwise same shall remain in full
force and effect.

AND Borrower further covenants and agrees with Trustee and Lender as follows:

Reference is made to Article 7 of this Security Instrument for the definition of
certain terms used herein.

ARTICLE 1

THE NOTE; THE GUARANTY; DISBURSEMENT OF LOAN PROCEEDS

 1.01

Payment of the Note.  Borrower shall (a) pay when due the Indebtedness; and (b)
duly and punctually perform and observe all of the terms, provisions,
conditions, covenants and agreements on Borrower’s part to be performed or
observed as provided in the Note, this Security Instrument and the other Loan
Documents. All sums payable by Borrower hereunder shall be paid without demand,
counterclaim, offset, deduction or defense. As of the date hereof, Borrower
waives all rights now or hereafter conferred by statute or otherwise to any such
demand, setoff or deduction.

 1.02

Guaranty.  Steven Gutterman and Michael Feinsod, each an individual, and General
Cannibis Corp., a ____________ corporation (collectively, the “Guarantor”), have
delivered to Lender simultaneously with the execution and delivery of this
Security Instrument, a guaranty of payment and performance (the “Guaranty”) of
Borrower’s obligations under the Note and other Loan Documents (collectively,
the “Obligations”), duly executed by Guarantor.

 1.03

Disbursement of Loan Proceeds.  The proceeds of the loan secured hereby will be
disbursed by Lender, upon the execution and delivery of the Note, Guaranty, this
Security Instrument and the other Loan Documents,  as directed by the Borrower
and to pay the necessary expenses incidental to such transaction and the
perfection of the lien hereof, including recording costs, documentary and
intangible taxes, title insurance premiums and Lender’s and Borrower’s counsels’
fees and disbursements, all in accordance with the terms and conditions of this
Security Instrument and of the term sheet (the “Term Sheet”) issued by Lender to
Borrower in connection with the Loan, as the Term Sheet may be amended herein or
in other instruments executed contemporaneously herewith.




3




--------------------------------------------------------------------------------

 

ARTICLE 2

OWNERSHIP, CONDITION, ETC., OF PROPERTY

 2.01

Representations, Covenants and Warranties as to Title to Property, etc.
 Borrower represents, covenants and warrants that as of the date hereof and at
all times thereafter during the term hereof:  (a)  Borrower is and shall be
seized of an indefeasible estate in fee simple in, and has and shall have good,
marketable and absolute title to, the Property, and has good right, full power
and lawful authority to grant and pledge the same as provided herein and Trustee
and Lender may at all times peaceably and quietly enter upon, hold, occupy and
enjoy the Property in accordance with the terms hereof; the Property is and
shall be free and clear of all liens, security interests, charges and
encumbrances whatsoever except those exceptions to title as are specified in the
title insurance policy to be issued pursuant to the title insurance commitment
endorsed and redated on the date hereof and accepted by the Lender (the
“Permitted Encumbrances”); (b) Borrower has good and lawful right, power and
authority to execute this Security Instrument and to mortgage the Property, to
assign its right, title and interest as landlord under the Leases, if any, and
to grant a security interest in the Property; (c) this Security Instrument has
been duly executed and delivered by the duly authorized representatives of
Borrower and constitutes the legal, valid and binding obligation of Borrower,
enforceable in accordance with its terms; (d) all costs arising from
construction of any Improvements and the purchase of all equipment located on
the Property have been paid; (e) neither Borrower nor, to Borrower’s knowledge,
any prior owner or present or former tenant or other Person has taken any action
(or been responsible for any omission) that would cause the Property or any part
thereof or any interest therein to be subject to forfeiture under applicable
laws, and (f) the Property is not subject to rent control, rent stabilization or
other governmental rent regulations.  Borrower at its expense will warrant and
defend (or cause the title company insuring this Security Instrument to defend)
to Trustee and Lender such title to the Property and the lien and security
interest of Lender thereon and therein, against all claims and demands and will
maintain and preserve such lien and security interest and will keep this
Security Instrument a lien upon and a first priority security interest in the
Property, subject only to the Permitted Encumbrances.

 2.02

Title Insurance.

2.02.01

Title Insurance Policy.  Prior to or concurrently with the execution and
delivery of this Security Instrument, Borrower, at its own cost and expense,
will obtain and deliver to Lender a Lender’s title insurance policy in the
amount of the Note, issued by a reputable title insurance company licensed to do
business in the State of Colorado and in form and substance satisfactory to
Lender and its counsel, naming Lender as the insured, insuring title to and
priority of the lien of this Security Instrument upon the Land and the
Improvements, subject only to be Permitted Encumbrances, together with such
reinsurance as Lender may require.

2.02.02

Current Survey.  Prior to the execution and delivery of this Security
Instrument, Borrower, at its own cost and expense, has obtained and delivered to
Lender a current survey of the Land and Improvements satisfactory to Lender and
to the title insurance company specified pursuant to Section 2.02.01.

2.02.03

Title Insurance Proceeds.  All proceeds received by Lender for any loss under
the title/loan insurance policy or policies delivered to Lender under Section
2.02.01 or otherwise in connection with this Security Instrument, or under any
title insurance policy or policies delivered to Lender in substitution therefor
or in replacement thereof, shall be the property of Lender and applied in the
manner provided in Section 5.09.

 2.03

Recordation.  Borrower, at its expense, will at all times cause this Security
Instrument and any instruments amendatory hereof or supplemental hereto and any
instruments of assignment hereof or thereof (and any appropriate financing
statements or other instruments and continuations thereof with respect to any
thereof) to be recorded, registered and filed and to be kept recorded,
registered and filed, in such manner and in such places, and will pay all such
recording, registration, filing fees and other charges, and will comply with all
such statutes and regulations as may be required by law in order to establish,
preserve, perfect and protect the lien of this Security Instrument as a valid,
direct lien and first priority perfected security interest in the Property,
subject only to the Permitted Encumbrances.  Borrower shall pay or cause to be
paid, and will indemnify Lender and Trustee in respect of, all taxes (including
interest and penalties) at any time payable in connection with the filing and
recording of this Security Instrument and any and all supplements and amendments
thereto.

 2.04

Payment of Impositions, etc.  Borrower has heretofore paid or caused to be paid
all Impositions so that there are no delinquencies.  Subject to Section 2.07
(relating to permitted contests) and Section 2.08 (relating to escrow deposits),
Borrower shall pay or cause to be paid when due and payable all taxes,
assessments (including, but not limited to, all assessments for public
improvements or benefits), water and sewer rates, ground rents, maintenance or
common charges, vault charges and license fees for the use of vaults, chutes and
similar areas adjoining the Property, charges for public or private utilities,
license permit fees, inspection fees and other governmental levies or payments,
of every kind and nature whatsoever, general and special, ordinary and
extraordinary, unforeseen as well as foreseen, which at any time may be
assessed, levied, confirmed, imposed or which may become a lien upon the
Property, or any portion thereof, or which are payable with respect thereto, or
upon the rents, issues, income or profits thereof, or on the occupancy,
operation, use, possession or activities thereof, whether any or all of the same
be levied directly or indirectly or as excise taxes or as income taxes, and all
taxes, assessments or charges which may be levied on the Note, or the interest
thereon (collectively, the “Impositions”).  Borrower shall deliver to Lender,
promptly upon written request, copies of official receipts or other satisfactory
proof evidencing such payments.

4

--------------------------------------------------------------------------------




 2.05

Insurance and Legal Requirements.  Subject to Section 2.07 (relating to
permitted contests), Borrower, at its expense, will comply, or cause compliance
with:

(a)

all provisions of any insurance policy covering or applicable to the Property or
any part thereof, all requirements of the issuer of any such policy, and all
orders, rules, regulations and other requirements of the Board of Fire
Underwriters of the Pacific (or any other body exercising similar functions)
applicable to or affecting the Property or any part thereof or any use or
condition of the Property or any part thereof (collectively, the “Insurance
Requirements”), and

(b)

all laws, statutes, codes, acts, ordinances, orders, permits, judgments,
decrees, injunctions, rules, regulations, permits, licenses, authorizations,
directions and requirements (including, without limitation, those relating to
the protection of the environment) of all governments, departments, commissions,
boards, courts, authorities, agencies, officials and officers, foreseen or
unforeseen, ordinary or extraordinary, which now or at any time hereafter may be
applicable to the Property or any part thereof, or any of the adjoining
sidewalks, curbs, vaults and vault space, if any, streets or ways, or any use or
condition of the Property or any part thereof (collectively, the “Legal
Requirements”); whether or not compliance therewith shall require structural
changes in or interference with the use and enjoyment of the Property or any
part thereof and whether or not such compliance could be foreseen or is
unforeseen.

(c)

Borrower, within five (5) business days of actual knowledge of same, shall give
written notice to Lender of any violations or receipt by Borrower of written
notice of violation of any material Insurance Requirements or Legal
Requirements.

 2.06

Liens, etc.  Borrower shall not directly or indirectly create or permit or
suffer to be created or to remain, and will promptly discharge or cause to be
discharged or bonded, any security instrument, lien, attachment, levy,
restraint, encumbrance or charge on, pledge of, security interest in or
conditional sale or other title retention agreement with respect to the Property
or any part thereof or the interest of Borrower or Lender therein or any rents
or other sums arising therefrom, other than (a) the Permitted Encumbrances and
(b) liens of mechanics, materialmen, suppliers or vendors or rights thereto
which are at the time being contested as permitted by Section 2.07.  Borrower is
prohibited from placing any subordinate or other security instruments or liens
on the Property and to the fullest extent permitted by law any such purported
security instruments or liens (which are not a Permitted Encumbrance) placed on
all or any portion of the Property shall be deemed void ab initio.  Borrower
shall not postpone the payment of any sums for which liens of mechanics,
materialmen, suppliers or vendors or rights thereto have then incurred (unless
such liens or rights thereto are at the time being contested as permitted by
Section 2.07), or enter into any contract under which payment of such sums is
postponable (unless such contract expressly provides for the legal, binding and
effective waiver of any such liens or rights thereto), in either case, for more
than thirty (30) days after the completion of the action giving rise to such
liens or rights thereto.

 2.07

Permitted Contests.  Borrower at its expense, may, with the prior written
consent of Lender, which consent shall not be unreasonably withheld, delayed or
conditioned, or, in the case of tax certiorari proceedings or mechanic’s or
materialman’s liens, upon prior written notice to Lender, contest, or cause to
be contested, by appropriate legal proceedings conducted in good faith and with
due diligence, the amount or validity of application, in whole or in part, of
any Imposition, Legal Requirement or Insurance Requirement or of any lien,
encumbrance or charge referred to in Section 2.06, provided that (a) in the case
of an unpaid Imposition, lien, encumbrance or charge, such proceedings shall
suspend the collection thereof from Borrower, Lender, the Property and any rent
or other income therefrom and shall not interfere with the payment of any such
rent or income, (b) neither the Property nor any rent or other income therefrom
nor any part thereof or interest therein would be in any danger of being sold,
forfeited, lost or interfered with, (c) in the case of a Legal Requirement,
neither Borrower nor Lender would be in danger of any civil or criminal
liability for failure to comply therewith, (d) Borrower shall have furnished
such security, if any, as may be required in the proceedings or as may be
reasonably requested by Lender, (e) the nonpayment of the whole or any part of
any tax, assessment or charge will not result in the delivery of a tax deed to
the Property or any part thereof because of such nonpayment, (f) the payment of
any sums required to be paid under the Note or under this Security Instrument
(other than any unpaid Imposition, lien, encumbrance or charge at the time being
contested in accordance with this Section 2.07) shall not be interfered with or
otherwise affected, and (g) in the case of any Insurance Requirement, the
failure of Borrower to comply therewith shall not affect the validity of any
insurance required to be maintained by Borrower under Section 3.01.

 2.08

Deposits for Impositions, Insurance Premiums, etc.  Borrower shall pay or cause
to be paid to Lender, on the first day of each month following the date hereof,
such amounts as Lender from time to time estimates as necessary to create and
maintain a reserve fund to be held by Lender, without interest, from which to
pay at least sixty (60) days before the same become due, all Impositions
(including all taxes, assessments, liens and charges on or against the Property
and any part thereof) and, only if permanent Improvements have been erected upon
the Land, 1/12 of such amount as Lender may estimate as necessary to create and
maintain a reserve fund for the premiums for insurance required to be maintained
by Borrower under Section 3.1.  Payments from such reserve fund for such
purposes may be made at Lender’s commercially reasonable discretion even though
subsequent owners of the Property or any part thereof may benefit thereby.  Upon
the occurrence and during the continuance of an Event of Default, any part or
all of such reserve fund may be applied to any part of the indebtedness secured
hereby.  If sixty (60) days prior to the due date of any of the aforementioned
obligations the amount then on deposit therefor shall be insufficient for the
payment of such obligation in full, Borrower, within ten (10) days after receipt
of written notice from Lender, shall deposit the amount of the deficiency with
Lender. Until expended or applied as above provided, any amounts in the reserve
fund shall constitute additional security for the payment of

5

--------------------------------------------------------------------------------

the indebtedness secured hereby. The reserve fund shall not constitute a trust
fund and may be commingled with other monies held by Lender.  Except as may be
set forth in any separate written agreement with Lender, no earnings or interest
on the reserve fund shall be payable to Borrower.  If an Event of Default has
occurred and is then continuing, notwithstanding the deposits made by Borrower
into the reserve fund for payment of Impositions, Borrower shall be solely
responsible for paying all Impositions as required under this Security
Instrument. Provided no Event of Default has occurred and is then continuing and
to the extent there are sufficient funds in the reserve fund, upon receipt by
Lender of copies of bills and/or invoices for Impositions delivered by Borrower
to Lender, Lender shall, at its option, pay such Impositions directly to the
appropriate taxing authority or payee or remit a sum sufficient to pay such
Impositions to Borrower prior to the date such payments are due.  Under no
circumstances, except in connection with any intentional delay by Lender in
release of the reserve fund, shall Lender be liable to Borrower for any late
charges or penalties in connection with the payment of Impositions.

 2.09

Leases.

2.09.01

Subordination of Leases; Attornment, Successor Liability.  Except as otherwise
consented to in writing by Lender, all Leases shall be made expressly subject
and subordinate to this Security Instrument and shall contain provisions
obligating the tenants thereunder, at Lender’s option, to attorn to Lender in
the event Lender succeeds to the interest of Borrower under such Lease.  To the
extent not so provided by applicable law, each future Lease shall provide that,
in the event of the enforcement by Lender of its remedies, any person succeeding
to the interest of Borrower as a result of such enforcement shall not be bound
by any payment of rent or additional rent for more than one month in advance.

2.09.02

Enforcement, etc.  Borrower shall faithfully keep and perform all of the
obligations of the lessor under each of the Leases in accordance with their
terms.  Borrower shall maintain the Leases in full force and effect, and will
not, without the prior written consent of Lender (a) terminate or cancel any
Lease or consent to or accept any termination, cancellation or surrender
thereof, or permit any condition or event to exist or to occur that would, or
would entitle the tenant thereunder to, terminate or cancel the same, (b) amend,
modify or otherwise change the terms of any Lease except to increase the rent or
other charges or assessments payable by tenants thereunder upon any renewal or
extension of any such lease, (c) waive any default under or breach of any Lease,
(d) consent to or permit any prepayment or discount of rent or payment of
advance rent under any Lease (other than the usual prepayment of rent as would
result from the acceptance on the first day of each month of the rent for the
ensuing month and a reasonable and customary security deposit of not more than
three (3) months’ rent in accordance with the terms of any such lease), (e)
enter into any Lease not in effect on the date hereof, (f) give any waiver,
consent or approval under any Lease or take any other action in connection with
any such Lease that would or might impair the value of Borrower’s interest
thereunder or of the Property subject thereto, or impair the interest of Lender
therein, (g) [intentionally omitted], (h) collect any sums from or settle any
claim with any tenant in bankruptcy or guarantor of any Lease without the prior
written consent of Lender; any such sums shall be paid directly to Lender and
applied first against accrued but unpaid interest due under the Note and then in
reduction of the principal balance due under the Note, or (i) consent to any
assignment of or subletting or other matter requiring the lessor’s consent under
any Lease without the prior written consent of Lender, which consent shall not
be unreasonably withheld, delayed or conditioned.

2.09.03

Assignment of Leases, etc. Borrower hereby absolutely, unconditionally and
currently assigns to Lender all its right, title and interest as landlord under
Leases now existing or hereafter entered into, and all rents and other sums
payable to Borrower under each such Lease, together with the right to collect
and receive the same, provided that, if and so long as no Event of Default shall
have occurred and be continuing, Borrower shall be permitted to exercise its
rights and perform its obligations as landlord under the Leases and to collect
and receive such rents and other sums payable to Borrower for its own uses and
purposes subject to the provisions of this Security Instrument.  Such assignment
shall be fully operative without any further action on the part of either party
and Lender shall be entitled, at its option, upon the occurrence and during the
continuance of an Event of Default hereunder, to all rents and other sums
payable to Borrower whether or not Lender takes possession of the Property; and
Borrower hereby further grants to Lender the right, at Lender’s option, to (a)
enter upon and take possession of the Property for the purpose of collecting the
rents and other sums payable to Borrower, (b) dispossess by the usual summary
proceedings any tenant defaulting in the payment thereof to Lender, (c) let the
Property or any part thereof, and (d) apply such rents and other sums payable to
Borrower, after payment of all necessary charges and expenses, on account of the
Indebtedness.  Such assignment and grant shall continue in effect until the
Indebtedness is paid, the execution of this Security Instrument constituting and
evidencing the irrevocable consent of Borrower to the entry upon and taking
possession of the Property by Lender pursuant to such grant, whether or not
foreclosure has been instituted.  Neither the exercise of any rights under this
paragraph by Lender nor the application of any such rents and other sums payable
to Borrower to the indebtedness secured hereby, shall cure or waive any default,
Event of Default, or notice of default hereunder or invalidate any act done
pursuant hereto or to any such notice, but shall be cumulative of all other
rights and remedies.  Upon the occurrence and during the continuance of an Event
of Default, all such rents and other sums payable to Borrower shall be collected
and held by Lender and shall be applied as provided in Section 5.09.  Nothing
herein contained shall be construed as constituting Lender a
“Lender-in-possession” in the absence of the taking of actual possession of the
Property by Trustee or Lender.  Possession by a court-appointed receiver will
not be considered possession by Lender or its successors.  Neither the
assignment set forth above nor any other provision of this Security Instrument
or the other Loan Documents shall impose upon Lender any duty to produce any
rents and other sums payable to Borrower or cause Lender to be (i) responsible
for performing any of the obligations of the lessor under any Lease, or (ii)
responsible or liable for any waste by any tenants or others, for any dangerous
or defective conditions of the Property, for negligence in the management,
upkeep, repair or control of the Property or any other act of omission by any
other Person.

6




--------------------------------------------------------------------------------




2.09.04

Further Assignments.  As confirmation of the present, absolute and unconditional
assignment made herein of all of Borrower’s right, title and interest’s in all
agreements, contracts, licenses and permits affecting the Property, Borrower
shall assign to Trustee for the benefit of Lender, upon request, as further
security for the indebtedness secured hereby, Borrower’s interests in all
agreements, contracts, licenses and permits affecting the Property, whether made
on, prior to or after the date hereof, such assignments to be made by
instruments in form satisfactory to Lender; but no such assignment shall be
construed as a consent by Lender to any agreement, contract, license or permit
so assigned, or to impose upon Trustee or Lender any obligations with respect
thereto.

2.09.05

Rent Roll.  Borrower shall furnish to Lender, within ten (10) days after receipt
of a written request by Lender to do so, a certified statement containing the
names of all tenants of the Property or any part thereof, the term of their
respective leases, the space occupied, the rents payable and the securities
deposited thereunder, together with true copies of each Lease and any amendments
and supplements thereto.

2.09.06

No Commingling.  All securities deposited by tenants of the Property shall be
treated as trust funds not to be commingled with any other funds of Borrower and
Borrower shall, upon demand, furnish to Lender satisfactory evidence of
compliance with this provision, together with a verified statement of all
securities deposited by the tenants.

2.09.07

Successor Not Bound.  To the extent not so provided by applicable law, each
Lease of the Property, or of any part thereof, entered into after the date
hereof, shall provide that, in the event of the enforcement by Lender of the
remedies provided for by law or by this Security Instrument, any person
succeeding to the interest of Borrower as a result of such enforcement shall not
be bound by any payment of rent or additional rent for more than one month in
advance.

 2.10

Use of Property, etc.  Borrower acknowledges that in order to maximize the value
of the Property to protect the value thereof, as security for the Loan, until
all indebtedness secured by this Security Instrument has been paid in full,
neither Borrower nor any Guarantor shall lease or occupy all or any portion of
the Property for its own use as a personal residence or otherwise.  Borrower
shall continue to operate the Property for the purposes for which used on the
date hereof, in its current state, and for no other purpose, and shall not
acquire any fixtures, equipment, furnishings or apparatus covered by this
Security Instrument subject to any security interest or other charge or lien
taking precedence over the security interest and lien of this Security
Instrument.  Borrower shall not make or suffer any improper or offensive use of
the Property or any part thereof and will not use or permit to be used any part
of the Property for any dangerous, noxious, offensive or unlawful trade or
business or for any purpose which will reduce the value of the Property in any
respect or will cause the Property or any part thereof or interest therein to be
subject to forfeiture. In the case of any action or omission of any party which
may cause the Property or any part thereof or any interest therein to be subject
to forfeiture under applicable laws, then the Borrower shall, within five (5)
Business Days thereafter, (a) give notice to the Lender thereof, (b) take at its
expense all action (including, without limitation, the commencement of all
summary proceedings required to evict any party responsible for such act or
omission) required to prevent such forfeiture and (c) bond the forfeiture
proceeding so that it no longer constitutes a lien against any portion of the
Property.  Borrower shall not do or permit any act or thing which is contrary to
any Legal Requirement or Insurance Requirement or any document of record
affecting the Property, or which might materially impair the value or usefulness
of the Property or any part thereof, or commit or permit any physical waste of
the Property or any part thereof, and will not cause or maintain any nuisance
in, at or on the Property or any part thereof.  Borrower at its expense will
promptly comply with all rights of way or use, privileges, franchises,
servitudes, licenses, easements, tenements, hereditaments and appurtenances
forming a part of the Property in all material respects and all instruments
relating or evidencing the same, in each case, to the extent compliance
therewith is required of Borrower under the terms thereof.  Borrower shall not
take any action which results in a forfeiture or termination of the rights
afforded to Borrower under any such instruments and will not, without the prior
written consent of Lender, amend in any material respect any of such
instruments.  Borrower shall at all times comply with any instruments of record
at the time in force affecting the Property or any part thereof and shall
procure, maintain and comply with all permits, licenses and other authorizations
required for any use of the Property or any part thereof then being made, and
for the proper erection, installation, operation and maintenance of the
Improvements or any part thereof in all material respects.  Borrower shall not
initiate, join in, acquiesce in, or consent to any change in any private
restrictive covenant, zoning law or other public or private restriction,
limiting or defining the uses which may be made of the Property or any part
thereof.  In furtherance of the foregoing sentence, Borrower shall not, by act
or omission: (a) impair the integrity of the Property as one or more zoning lots
separate and apart from all other premises; or (b) permit or suffer to permit
the Property to be used by the public or any Person in such manner as might make
possible a claim of adverse usage or possession or any implied dedication or
easement.  If under applicable zoning provisions the use of all or any portion
of the Property is or shall become a nonconforming use, Borrower shall not cause
or permit such nonconforming use to be discontinued or abandoned without the
express written consent of Lender.

 2.11

Utility Services.  Borrower shall pay or cause to be paid all charges for all
public and private utility services, all public or private communications
services and all sprinkler systems and protective services at any time rendered
to or in connection with the Property or any part thereof, will comply or cause
compliance with all contracts relating to any such services, and will do all
other things required for the maintenance and continuance of all such services.




7




--------------------------------------------------------------------------------




 2.12

Maintenance and Repair, etc.  Subject to Section 2.13, Borrower shall keep or
cause to be kept all presently, if any, and subsequently erected or acquired
Improvements and the sidewalks, curbs, vaults and vault space, if any, in good
and substantial order and repair and in such a fashion that the value and
utility of the Property will not be diminished, and, at its sole cost and
expense, will promptly make or cause to be made all necessary and appropriate
repairs, replacements, restoration and renewals thereof, whether interior or
exterior, structural or nonstructural, ordinary or extraordinary, foreseen or
unforeseen.  All repairs, replacements, restorations and renewals shall be at
least equal in quality and class to the original Improvements.  Borrower’s
obligation to repair, replace and restore at its sole cost and expense, shall
include the obligation to rebuild in the event of damage or destruction however
caused, provided that damage by fire or other cause for which Borrower is
obligated to maintain insurance by any of the provisions of Section 3.01 shall
be governed by the provisions of Sections 3.01 and 3.02, and damage by any
taking shall be governed by the provisions of Section 3.02.  Borrower at its
expense will do or cause to be done all shoring of foundations and walls of any
building or other Improvements and (to the extent permitted by law) of the
ground adjacent thereto, and every other act necessary or appropriate for the
preservation and safety of the Property by reason of or in connection with any
excavation or other building operation upon the Property and upon any adjoining
property, whether or not Borrower shall, by any Legal Requirement, be required
to take such action or be liable for failure to do so.

 2.13

Alterations, Additions, etc.  Except as may be set forth in a separate written
agreement with the Lender, Borrower shall make no material alterations of or
additions to the Property (nor shall Borrower demolish all or any portion of the
Property).  

 2.14

Acquired Property Subject to Lien.  All property at any time acquired by
Borrower and required by this Security Instrument to become subject to the lien
and security interest hereof, whether such property is acquired by exchange,
purchase, construction or otherwise, shall forthwith become subject to the lien
and security interest of this Security Instrument without further action on the
part of Borrower or Lender.  Borrower, at its expense, will execute and deliver
to Trustee for the benefit of Lender (and will record and file as provided in
Section 2.03) an instrument supplemental to this Security Instrument,
satisfactory in substance and form to Lender, whenever such an instrument is
necessary under applicable law to subject to the lien and security interest of
this Security Instrument all right, title and interest of Borrower in and to all
property required by this Security Instrument to be subject to the lien and
security interest hereof and acquired by Borrower since the date of this
Security Instrument or the date of the most recent supplemental instrument so
subjecting property to the lien hereof, whichever is later.

 2.15

No Claims Against Lender, etc.  Nothing contained in this Security Instrument
shall constitute any consent or request by Lender, express or implied, for the
performance of any labor or services or the furnishing of any materials or other
property in respect of the Property or any part thereof, or shall be construed
to permit the making of any claim against Lender in respect of labor or services
or the furnishing of any materials or other property or any claim that any lien
based on the performance of such labor or services or the furnishing of any such
materials or other property is prior to the lien of this Security Instrument.

 2.16

Protective Advances, etc.

(a)

In addition to any other rights or remedies of Lender hereunder, under the other
Loan Documents or at law or in equity, upon the occurrence and during the
continuance of an Event of Default (or prior thereto, if Borrower is not paying
or performing the act itself and Lender determines in its sole but good faith
judgment that the same is appropriate to preserve the Property or the lien of
this Security Instrument or the other Loan Documents thereon or on any other
collateral securing the Indebtedness or is necessary to protect the life, health
or safety of any Persons on or near the Property or the property of any such
Person), Lender, either before or after acceleration of the Indebtedness, may,
or acting through Trustee may, but shall not be required to, make any payment or
perform any act required to be performed by Borrower hereunder or under any of
the other Loan Documents (whether or not Borrower is personally liable therefor)
in any form and manner deemed expedient to Lender, including, without
limitation, if applicable, (i) paying any Impositions which remain unpaid, (ii)
procuring the release, discharge, compromise or settlement of any lien filed or
otherwise asserted against the Property which was not discharged or bonded by
Borrower in accordance with the provisions of this Security Instrument or the
other Loan Documents (subject to Borrower’s rights set forth in Section 2.07),
and (iii) obtaining insurance policies where insurance coverage was required to
be obtained hereunder and the required evidence that Borrower had obtained the
same has not been delivered to Lender as required hereunder; provided, however,
that unless an Event of Default is continuing or Lender, in its reasonable
discretion, determines that an emergency situation requires more immediate
action, Lender or Trustee shall give Borrower five (5) Business Days prior
written notice before making any such payment or performing of any such act.
Lender may, but shall not be required to, complete any restoration, furnishing
and equipping of the Improvements and rent, sell, operate and manage the
Property and such Improvements and pay operating costs and expenses, including,
without limitation, management fees, of every kind and nature in connection
therewith.  All monies paid, and all expenses paid or incurred, in each case in
connection with Lender acting under any of the provisions of this Section 2.16,
including, without limitation, reasonable attorneys’ fees and other monies
advanced by Lender to protect the Property and the lien hereof, or to complete
construction, furnishing and equipping or to rent, operate and manage the
Property or to pay any such operating costs and expenses thereof or to pay any
taxes or to release any liens, shall automatically be deemed Indebtedness,
whether or not the Indebtedness, as a result thereof, shall exceed the face
amount of the Note, and shall become immediately due and payable on demand, with
interest to accrue and be payable thereon from the date such monies were paid or
advanced, as the case may be, at the Default Rate (as defined in the Note).
Inaction of Lender or Trustee shall never be considered as a waiver of any right
accruing to it on account of any Event of Default nor

8

--------------------------------------------------------------------------------

shall the provisions of this Section 2.16 or any exercise by Lender of its
rights hereunder prevent any default from constituting an Event of Default.
Lender, in making any payment hereby or elsewhere in this Security Instrument
authorized (A) relating to taxes, may do so according to any bill, statement or
estimate, without inquiry into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof and without further inquiry as to
whether or not such taxes have been paid, any such bill, statement or estimate
constituting prima facie evidence of non-payment thereof; (B) for the purchase,
discharge, compromise or settlement of any lien, may do so without inquiry as to
validity or amount of any claim for any lien which may be asserted; or (C) in
connection with the completion of construction, furnishing or equipping of the
Property or the rental, operation or management of the Property or the payment
of operating costs and expenses thereof, may do so in such amounts and to such
persons as Lender may deem appropriate. Nothing herein shall be construed to
require Lender or Trustee to advance or expend monies for any purpose mentioned
herein, or for any other purpose. In exercising any right or remedy hereunder or
under the other Loan Documents, Lender and Trustee shall be accountable only for
amounts it actually receives as a result thereof, and for any of its acts or
omissions in connection with the exercise of any such right or remedy neither
Lender nor Trustee shall have any liability to Borrower except for its own
active gross negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.

(b)

Borrower shall appear in and defend any action or proceeding purporting to
affect the security of this Security Instrument or the security interests
granted under any of the other Loan Documents or the rights and powers of
Trustee or Lender under any of the Loan Documents and Borrower (in addition to
Trustee’s and Lender’s  attorneys’ fees and expenses to be paid by Borrower
otherwise pursuant to this Security Instrument or the other Loan Documents)
shall pay all of Trustee’s and Lender’s  attorneys’ fees and expenses in
connection with the enforcement of this Security Instrument and the other Loan
Documents and the collection of all amounts payable hereunder and thereunder. In
case of any Event of Default under this Security Instrument or any of the other
Loan Documents or if any action or proceeding is commenced in which it becomes
necessary to defend or uphold the lien or priority of this Security Instrument
or the other Loan Documents or which adversely affects Lender’s interests in the
Property or any part thereof, including, but not limited to, eminent domain, or
proceedings of any nature affecting the Property or involves the bankruptcy,
insolvency, arrangement, reorganization or other form of debtor relief with
respect to Borrower or relating to a decedent, then Lender may, but without
obligation to do so, and without  releasing Borrower from any obligation
hereunder or under the other Loan Documents, make such appearances, disburse
such reasonable sums and take such action as Lender deems necessary or
appropriate to protect Lender’s interest in the Property. All costs incurred by
Trustee or Lender, including, without limitation, attorneys’ fees and
disbursements, in taking any action described above, shall be paid by Borrower
upon demand together with interest thereon at the Default Rate from the date
paid by Lender or Trustee, as applicable, through the date of repayment by
Borrower and the same shall be deemed to constitute protective advances
evidenced by the Note and secured by this Security Instrument and the other Loan
Documents. In addition to, and without limiting the generality of, the
foregoing, if at any time hereafter, Trustee or Lender employs counsel (i) for
advice or other representation (whether or not any suit has been, or shall
thereafter be, filed, and whether or not other legal proceedings have been, or
shall thereafter be, instituted, and whether or not Lender shall be a party
thereto) with respect to the Loan, the Property or any part thereof, this
Security Instrument or any of the other Loan Documents, or (ii) to protect,
collect, lease, sell, take possession of, foreclose upon or liquidate all or any
part of the Property, or to attempt to enforce any security interest or lien in
all or on any part of the Property, or to enforce any rights of Lender or
Trustee, or any of Borrower’s obligations hereunder or under any of the other
Loan Documents, or any obligations of any other Person which may be obligated to
Lender by virtue of this Security Instrument or any other agreement, instrument
or document heretofore or hereafter delivered to Lender by or for the benefit of
Borrower, then, in any such event, all of the reasonable attorneys’ fees and
expenses arising from such services, and all expenses, costs and charges
relating thereto, shall be paid by Borrower upon demand, together with interest
thereon at the Default Rate from the date of such demand through the date of
payment by Borrower, and the same shall be deemed to constitute protective
advances evidenced by the Note and secured by this Security Instrument and the
other Loan Documents.

(c)

Borrower shall protect, indemnify, save harmless and defend Lender and Trustee
from and against any and all actual liabilities, obligations, claims, damages,
penalties, causes of action, judgments, reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees and expenses) imposed upon or
incurred by or asserted against Lender or Trustee (except to the extent the same
is caused by Lender’s or Lender’s representatives, employees and/or agents
willful misconduct or gross negligence) by reason of (i) ownership of Trustee’s
or Lender’s interest in the Property, (ii) any accident, injury to or death of
persons or loss of or damage to or loss of the use of property occurring on or
about the Property or any part thereof or the adjoining sidewalks, curbs, vaults
and vault spaces, if any, streets, alleys or ways, (iii) any use, non-use or
condition of the Property or any part thereof or the adjoining sidewalks, curbs,
vaults and vault spaces, if any, streets, alleys or ways, (iv) any failure on
the part of Borrower to perform or comply with any of the terms of this Security
Instrument, (v) performance of any labor or services or the furnishing of any
materials or other property in respect of the Property or any part thereof made
or suffered to be made by or on behalf of Borrower, (vi) any negligence or
tortious act on the part of Borrower or any of its agents, contractors, lessees,
licensees or invitees, (vii) any work in connection with any alterations,
changes, new construction or demolition of or additions to the Property, or
(viii) any agreement between Borrower and the Lender originally named herein in
connection with the closing of the loan evidenced by the Note.  If any action or
proceeding be commenced, including an action to foreclose this Security
Instrument or to collect the indebtedness secured hereby, to which action or
proceeding the Lender or Trustee is made a party by reason of the execution of
this Security Instrument or the Note, or in which it becomes necessary to defend
or uphold the lien of this Security Instrument, all reasonable sums actually
paid by Lender or Trustee for the expense of any litigation to prosecute or
defend the rights and lien created hereby, shall be paid by Borrower to Lender
or Trustee as hereinafter provided.  Borrower shall pay and save Lender and
Trustee harmless against any and all liability with respect to any

9

--------------------------------------------------------------------------------

intangible personal property tax or similar imposition of the state in which the
Property is located or any subdivision or authority thereof now or hereafter in
effect, to the extent that the same may be payable by Lender in respect of this
Security Instrument or the Note.  All amounts payable to Lender or Trustee under
this Section 2.16 shall be deemed indebtedness secured by this Security
Instrument and any such amounts that are not paid within ten (10) Business Days
after written demand therefor by Lender shall bear interest at the Default Rate
from the date of such demand.  In case any action, suit or proceeding is brought
against Lender or Trustee by reason of any such occurrence, Borrower, upon
written request of Lender, will, at Borrower’s expense, resist and defend such
action, suit or proceeding or cause the same to be resisted or defended, by
counsel designated by Borrower and approved by Lender.

(d)

The obligations of Borrower under this Section 2.16 shall survive any discharge
of this Security Instrument and payment in full of the Note.

 2.17

Lender’s Exculpation.  Borrower is advised and agrees that this Security
Instrument is made on the express condition that any obligation hereunder of
Lender shall be enforceable only against Lender’s interest in this Security
Instrument, and that no trustee, officer, director, beneficiary, shareholder,
employee, agent or representative of Lender shall be personally liable for any
matter in connection with, or arising out of this Security Instrument.  The
foregoing shall not be deemed in any way to impose any obligations on Lender
except as expressly provided herein.  In particular, and without implied
limitation, Lender shall not be liable for the failure, seizure or similar
circumstance of any financial institution in which Lender shall have deposited
sums on account of Borrower (for example, without implied limitation, tax escrow
deposits and Proceeds (hereafter defined) held for the restoration and/or
replacement of all or part of the Property) regardless whether or not such
financial institution shall be affiliated with Lender and whether or not the
sums on deposit shall have exceeded the maximum amount covered by any applicable
federal or other insurance.

 2.18

Disposition of the Property.  

(a)

Borrower shall not, during the term hereof, sell, assign, convert the Property
or any part thereof into a condominium or cooperative, grant, pledge or
hypothecate or otherwise transfer, encumber or dispose of the Property or any
part thereof or any interest therein or any of the rents or other sums to be
earned therefrom or of any direct or indirect interest in Borrower, if Borrower
is a partnership, limited liability company, corporation or any other entity (in
each of the foregoing cases, either of record or beneficially), without Lender’s
prior written consent.

(b)

A sale, assignment, grant, encumbrance, pledge, hypothecation or transfer within
the meaning of this Section 2.18 shall be deemed to include (i) an installment
sales agreement wherein Borrower agrees to sell the Property or any part thereof
for a price to be paid in installments; (ii) an agreement by Borrower leasing
all or a substantial part of the Property for other than actual occupancy by a
space tenant thereunder or a sale, assignment or other transfer of or the grant
of a security interest in, Borrower’s right, title and interest in and to any
Leases; (iii) if Borrower, Guarantor, or any general partner of Borrower or
Guarantor is a corporation, the voluntary or involuntary sale, conveyance or
transfer or pledge of such corporation’s stock (or the stock of any corporation
directly or indirectly controlling such corporation by operation of law or
otherwise) or the creation or issuance of new stock; (iv) if Borrower,
Guarantor, or any general partner of Borrower or Guarantor is a limited
liability company, the voluntary or involuntary sale, conveyance or transfer of
direct or indirect interests in such limited liability company (or interests in
any limited liability company directly or indirectly controlling such limited
liability company by operation of law or otherwise) or the creation or issuance
of membership interests or shares; (v) if Borrower, Guarantor or any general
partner of Borrower or Guarantor is a limited or general partnership or joint
venture, the change, removal or resignation of a general partner or managing
partner or the transfer or pledge of the partnership interest of any general
partner or managing partner; (vi) if Borrower, Guarantor, or any general partner
of Borrower or Guarantor is a limited or general partnership, the voluntary or
involuntary sale, conveyance or transfer of direct or indirect interests in such
partnership (or interests in any partnership directly or indirectly controlling
such partnership by operation of law or otherwise) or the creation or issuance
of  partnership interests.

 2.19

Tax Appeals and Refunds.  Borrower shall not collect any sums from any
governmental authority or settle any claim with any governmental authority in
respect of a claim by Borrower for a reduction in any taxes (real property or
otherwise) due in respect of any of the Property (regardless of whether such
claims or sums shall relate to a period prior to the date of this Security
Instrument) without the prior written consent of Lender, which consent shall not
be unreasonably withheld, conditioned or delayed.  Any such sums shall be paid
directly to Lender and applied first against accrued but unpaid interest due
under the Note and then in reduction of the principal balance due under the
Note.  If acquired directly by Borrower, such sums shall be held in trust and
immediately paid over to Lender.  Upon and during the continuance of an Event of
Default hereunder, Lender (i) may prosecute any tax protests in respect of the
Property and (ii) may settle any claims therein in the name of and on behalf of
Borrower and collect any sums on account thereof.

 2.20

Security Instrument Foreclosure Moratorium Laws.  If this Security Instrument is
now or hereafter protected or affected by moratorium laws, or by any other
statutes, preventing the Lender from foreclosing for nonpayment of the principal
at the expiration date hereof, the Borrower shall continue or commence to pay
amortization to the Lender (if the Lender so elects, and only so long as such
laws or statutes protect the Borrower from foreclosure for nonpayment of the
balance of the principal debt), based upon the greater of (i) a five (5) year
amortization schedule (subject to the highest rate permitted by law) or (ii) the
same rate (if any)




10




--------------------------------------------------------------------------------

existing immediately preceding the maturity date of this Security Instrument.
 If, however, applicable laws require or permit, in connection with security
instruments so protected or affected, that installment payments to the Lender
amortizing such debt be in greater annual amounts than the aggregate per annum
of the payments that would be due if based on such year’s payments, the Lender
may elect, as soon as permitted after the debt matures, that the installments
payable after the maturity date hereof, shall be at the rate and as provided for
in such laws.  If the Borrower defaults in payment of any such amortization
installment beyond any applicable grace period, such default shall constitute an
Event of Default hereunder entitling Lender to exercise all of its rights and
remedies including, without limitation, instituting foreclosure proceedings
solely by reason of such default.  Nothing in this Section 2.20 shall be deemed
to extend the maturity date of the Note and no acceptance of a payment by Lender
on account of the Note pursuant to this Section 2.20 or otherwise shall be
deemed to extend the maturity date of the Note unless Lender shall have agreed
to such extension in writing.

ARTICLE 3

INSURANCE; DAMAGE, DESTRUCTION OR TAKING, ETC.

 3.01

Insurance.

3.01.01

Risks to be Insured.  Borrower shall, at its expense, maintain or cause to be
maintained with insurers approved by Lender (a) if applicable, insurance with
respect to the Improvements, if any,  against loss or damage by perils
customarily included under standard “special form” policies, in amounts
sufficient to prevent Borrower or Lender from becoming a co-insurer of any
partial loss under the applicable policies, but in any event in an amount not
less than 100% of the then full insurable value (actual replacement value) of
the Improvements, as determined by Borrower in accordance with generally
accepted insurance practice and reasonably approved by Lender, or, upon the
written request of Lender, as determined at Borrower’s expense by the insurer or
insurers or by an expert reasonably approved by Lender, (b) public liability,
including bodily injury and property damage, insurance, with personal injury
endorsement, applicable to the Property in such amounts as are usually carried
by persons operating similar properties in the same general locality, but in any
event with a combined single limit of not less than $2,000,000.00 for personal
injury and property damage with respect to any one occurrence, which amount
shall be increased from time to time to reflect what a reasonably prudent owner
or lessee of buildings or improvements similar in type and locality would then
carry, (c) if applicable, explosion insurance in respect of any steam and
pressure boilers and similar apparatus located in the Property in such amounts
as are usually carried by persons operating similar properties in the same
general locality, but in any event in an amount not less than $5,000,000.00, (d)
flood hazard insurance, if applicable, (e) if applicable, worker’s compensation
insurance to the full extent required by applicable law for all employees of
Borrower engaged in any work on or about the Property and employer’s liability
insurance with a limit of not less than $500,000.00 for each occurrence, (f) if
applicable, business interruption insurance in an amount equal to the loss of
gross earnings and rental value and the extra expense that could result from the
cessation of the business conducted by Borrower at the Property for a maximum
period of at least 12 months due to loss or damage resulting from any of the
risks referred to in the clauses (a) through (d), which business interruption
insurance may be subject to a deductible (or an exclusion) not exceeding the
first five days following each loss, (g) all-risk builders’ risk insurance with
respect to the Property during any period in which there is any construction
occurring at the Improvements, against loss or damage by fire and such other
risks, including vandalism, malicious mischief and sprinkler leakage, as are
included in so-called “extended coverage” clauses at the time available with
respect to similar property, in an amount not less than 100% of the then full
insurable value (actual replacement value) of the Improvements and (h) such
other insurance with respect to the Property in such amounts and against such
insurable hazards as Lender shall have required as a condition to closing the
Loan or as Lender may from time to time reasonably require by written notice to
Borrower and are customarily carried in respect of properties similar to and in
the immediate geographical area of the Property.

3.01.02

Policy Provisions.  All insurance maintained by Borrower pursuant to subsection
3.01.01, shall (a) (except for worker’s compensation insurance) name Borrower as
owner and Lender as insureds as their respective interests may appear, and as
loss payee under a Lender endorsement satisfactory to Lender, (b) (except for
worker’s compensation and public liability insurance) provide that the proceeds
for any losses shall be adjusted by Borrower, subject to the approval of Lender
in the event the proceeds shall exceed $100,000.00, and, in the event such
amount is in excess of $100,000.00 shall be payable to Lender, to be held and
applied as provided in Section 3.03, (c) include effective waivers by the
insurer of all rights of subrogation against any named insured, the indebtedness
secured by this Security Instrument and the Property and all claims for
insurance premiums against Lender, (d) provide that any losses shall be payable
notwithstanding (i) any foreclosure or other action or proceeding taken by
Lender pursuant to any provision of this Security Instrument, (ii) the
occupation or use of the Property or any part thereof for purposes more
hazardous then permitted by the terms of such policy or (iii) any change in
title or ownership of the Property, (e) provide that no cancellation, reduction
in amount or material change in coverage thereof or any portion thereof shall be
effective until at least thirty (30) days after receipt by Lender of written
notice thereof, (f) provide for a deductible of no more than $10,000.00 and (g)
be reasonably satisfactory in all other respects to Lender.  The aggregate
deductible applicable to property insured under the insurance policies
maintained by Borrower pursuant to subsection 3.01.01 shall not be in excess of
$20,000.00 and there shall be no deductible applicable to any other type of loss
or liability insured thereunder.




11




--------------------------------------------------------------------------------

 

3.01.03

Delivery of Policies, etc.  Borrower shall deliver, or cause to be delivered, to
Lender, promptly upon written request, (a) the original or true copies of all
policies evidencing all insurance required to be maintained under subsection
3.01.01 or certificates of insurance and a letter from an insurance broker or
agent reasonably satisfactory to Lender to the effect that the insurance
policies maintained by Borrower comply with the terms of this Security
Instrument, and (b) evidence as to the payment of all premiums due for the
period ending on the first anniversary of the date hereof, provided that Lender
shall not be deemed by reason of its custody of such policies to have knowledge
of the contents thereof.  Borrower shall also deliver to Lender, promptly upon
written request, a certificate of a principal of Borrower (a “Compliance
Certificate”) setting forth the particulars as to all such insurance policies
and certifying that the same comply with the requirements of this Section, that
all premiums due thereon have been paid and that the same are in full force and
effect.  Borrower shall also deliver to Lender not later than thirty (30) days
prior to the expiration of any policy a binder or certificate of the insurer
evidencing the replacement thereof and not later than fifteen (15) days prior to
the expiration of such policy an original copy (or true copy) of the new policy
or certificate thereof.  In the event Borrower shall fail to effect or maintain
any insurance required to be effected or maintained pursuant to the provisions
of this Section 3.01: (i) Borrower shall indemnify Lender against any damage,
loss or liability resulting from all risks for which such insurance should have
been effected or maintained; and (ii) if such failure remains uncured for more
than five (5) Business Days after Borrower’s receipt from Lender of written
notice thereof, Lender shall have the right, but not the obligation, to obtain
any such insurance and any amount expended by Lender in connection therewith
shall be deemed indebtedness secured by this Security Instrument and shall be
repaid by Borrower, on written demand, together with interest thereon from the
date of expenditure at the Default Rate.

3.01.04

Separate Insurance.  Borrower shall not take out separate insurance concurrent
in form or contributing in the event of loss with that required to be maintained
pursuant to this Section 3.01.  

 3.02

Damage, Destruction or Taking; Borrower to Give Notice; Assignment of Awards.
 Anything in this Security Instrument or any of the other Loan Documents to the
contrary notwithstanding, in the case of (a) any damage to or destruction of the
Property or any part thereof (whether caused by fire, other hazard or
otherwise), or (b) any taking (whether for permanent or temporary use) of all or
any part of the Property or any interest therein or right accruing thereto, as
the result of or in lieu or in anticipation of the exercise of the right of
condemnation or eminent domain, or a change of grade affecting the Property or
any part thereof (a “Taking”), Borrower, at Borrower’s sole cost and expense,
promptly shall repair, replace and restore the Property in such a fashion that
the value and utility of the Property will not be diminished. In addition, in
case of any such damage, destruction or Taking, Borrower shall promptly give
written notice thereof to Lender (including providing copies of any and all
papers from time to time served in connection with such proceedings), generally
describing the nature and extent of such damage or destruction or of such Taking
or the nature of such proceedings or negotiations and the nature and extent of
the Taking which might result therefrom, as the case may be.  Lender shall be
entitled to all insurance proceeds payable on account of such damage or
destruction and to all awards or payments allocable to the Property on account
of such Taking, and Borrower hereby irrevocably assigns to Lender all rights of
Borrower to any such proceeds, award or payment and irrevocably authorizes and
empowers Lender, at its option, in the name of Borrower or otherwise, to file
and prosecute what would otherwise be Borrower’s claim for any such proceeds,
award or payment and to collect, receipt for and retain the same for disposition
in accordance with Section 3.03.  Borrower shall continue to pay the
indebtedness secured hereby at the time and in the manner provided for its
payment in the Note and in this Security Instrument and the indebtedness secured
hereby shall not be reduced until any award or payment therefor shall have been
actually received and applied by Lender, after the deduction of reasonable
out-of-pocket expenses of collection, to the reduction or discharge of the
indebtedness secured hereby. Lender shall not be limited to the interest paid on
the award by the condemning authority but shall be entitled to receive out of
the award interest at the rate or rates provided for herein and in the Note.
Borrower shall pay all reasonable costs and expenses incurred by Lender in
connection with any such damage, destruction or Taking and seeking and obtaining
any insurance proceeds, award or payment in respect thereof.

 3.03

Application of Proceeds.  Lender may at its option apply all amounts recovered
under any insurance policy maintained by Borrower hereunder, and all net awards
received by it on account of any Taking (collectively, “Proceeds”), to the
extent such Proceeds are equal to or exceed $100,000.00, in any one or more of
the following ways:  (a) as provided in Section 5.09, regardless of whether part
or all of the indebtedness secured hereby shall then be matured or unmatured
(provided that to the extent that any sums shall remain outstanding under this
Security Instrument or the Note after such application, the obligations of
Borrower to repay such sums shall continue in full force and effect and Borrower
shall not be excused in the payment thereof), or (b) to fulfill any of the
covenants contained herein as Lender may determine, or (c) released to Borrower
for application to the cost of restoration and/or replacement of all or part of
the Property.  Any Proceeds which Lender shall determine to release to Borrower
for the restoration and/or replacement of all or part of the Property shall be
held by Lender without payment or allowance of interest thereon and shall be
paid out from time to time upon compliance by Borrower with such provisions and
requirements as may be reasonably imposed by Lender (which provisions and
requirements shall provide, among other things, that disbursements shall only be
made in reimbursement of invoices previously paid for work done in accordance
with plans and specifications reasonably approved of by Lender and then only
upon (i) a certification of compliance by a licensed architect that the work to
be reimbursed was performed in accordance with the approved plans and
specifications and performed in a good and workmanlike manner and (ii) the
delivery of lien waivers for the sums being paid).  To the extent the Proceeds
are in an amount less than $100,000.00, such Proceeds shall be released directly
to Borrower so that Borrower may restore the Premises to substantially the same
condition as the Premises was in immediately prior to the Taking.  Proceeds held
by Lender pursuant to this Section shall not be deemed trust funds, shall not
bear interest and Lender may commingle same with its other funds.

12

--------------------------------------------------------------------------------




 3.04

Total Taking and Total Destruction.  In case of (a) a Taking of the entire
Property, or (b) a Taking of less than the entire Property, or any material
damage to or destruction of the Property, in either case which, in the good
faith judgment of Lender, renders the Property remaining after such Taking,
damage or destruction unsuitable for restoration for use as property of
substantially the same value, condition, character and general utility as the
Property prior to such Taking, damage or destruction (any such Taking being
herein called a “Total Taking” and any such damage or destruction being herein
called a “Total Destruction”), then the Proceeds received by Lender or Borrower
on account of such Total Taking or Total Destruction shall be applied by Lender
in the manner specified in Section 5.09.

ARTICLE 4

MISCELLANEOUS COVENANTS OF BORROWER

 4.01

Maintenance of Existence, etc.  Borrower shall and shall cause each general
partner or managing member of Borrower or responsible officer of Borrower, as
the case may be, to at all times maintain, preserve and keep in full force and
effect its existence, good standing, franchises, rights and privileges as an
entity under the laws of the state of its organization and the state in which
all or any portion of the Property is located, and its right to own and operate
the Property and to transact business in such states.

 4.02

Restrictions on Business Activities.  Borrower shall not, so long as any amounts
are payable under the Note or otherwise secured by this Security Instrument,
directly or indirectly engage in any activity in a manner which would impair the
security value to Lender of the Property in any material respect or any part
thereof or which would impair in any material respect the position or interest
of Lender.

 4.03

Inspection, etc.  Borrower shall permit Lender and any representatives
designated by Lender to visit and inspect the Property or any part thereof, all
at such reasonable times and intervals and upon such reasonable notice as from
time to time may be requested.  Lender shall not have any duty to make any such
inspection and shall not incur any liability or obligation for not making any
such inspection or, once having undertaken any such inspection, for not making
the same carefully or properly, or for not completing the same; nor shall the
fact that such inspection may not have been made by Lender relieve Borrower of
any obligations that it may otherwise have under this Security Instrument.

 4.04

Certificates as to No Default; Notice by Borrower, etc.  Within ten (10)
Business Days after a written request therefor by Lender, Borrower shall furnish
to Lender a Compliance Certificate certifying (i) to the best of Borrower’s
knowledge, the principal amount then outstanding on the Note, (ii) the rate of
interest on the Note, (iii) that there are no offsets or defenses to the payment
of the Indebtedness, (iv) that the Note and this Security Instrument are valid,
legal and binding obligations and have not been modified, except as specified in
such Compliance Certificate and (v) to the best of Borrower’s knowledge, that
there is no condition or event which constitutes an Event of Default or which,
after notice or lapse of time or both, would constitute an Event of Default or,
if any such condition or event exists, specifying the nature and period of
existence thereof and what action Borrower is taking or proposes to take with
respect thereto.

 4.05

Notice by Borrower.  Borrower shall give prompt notice to Lender of (a) a
material default or Event of Default, (b) any written notice given or any other
action taken or, to Borrower’s knowledge, intended to be taken by (i) a holder
of any indebtedness of Borrower or otherwise encumbering the Property, or (ii)
any other Person, if such notice is given or such other action is taken with
respect to (x) a default or Event of Default under this Security Instrument, or
(y) a claimed default involving a potential liability in excess of $25,000.00,
under any other indenture, lease, assignment, agreement or other instrument to
which Borrower or any Guarantor is a party or by which it or the Property may be
bound or affected, and (c) any proceedings instituted by or against Borrower in
any federal or state court or by any governmental department, agency or
instrumentality, or any such proceedings threatened in writing against Borrower
in any federal or state court or by any governmental department, agency or
instrumentality, affecting the Property or any portion thereof or which, if
adversely determined, would have a material adverse effect upon Borrower’s
business, assets or condition, financial or other, or upon the lien of this
Security Instrument.  Any notice so given shall specify the nature and period of
existence of such event or condition and what action Borrower or such Guarantor
is taking or causing to be taken and proposes to take or cause to be taken with
respect thereto and shall include a copy of any documents relevant thereto.

 4.06

No Credit for Payment of Taxes.  Borrower shall not be entitled to any credit
against the principal of or interest on the Note or any other sum which may
become payable under the terms thereof or hereof by reason of the payment of any
tax on the Property or any part thereof or by reason of the payment of any other
Imposition, and shall not apply for or claim any deduction from the taxable
value of the Property or any part thereof by reason of this Security Instrument.

 4.07

Books and Records; Financial Statements.  Borrower covenants to keep adequate
records and books of account in which complete entries will be made in
accordance with generally accepted accounting principles consistently applied
reflecting all financial transactions of Borrower in respect of the Property.
 Borrower further covenants that it will, at any reasonable time and from time
to time, upon reasonable prior notice, permit Lender or any agents or
representatives thereof to examine and make copies of and abstracts from such
books and records of account and visit the Property to discuss the affairs,
finances and accounts with respect thereto with Borrower and any of its
officers, directors, employees or agents in respect of the Property.  Borrower
shall deliver to

13

--------------------------------------------------------------------------------

Lender, not later than forty-five (45) days after the end of each calendar
quarter and ninety (90) days after the end of each fiscal year of Borrower, (a)
financial statements in detail reasonably satisfactory to Lender, prepared in
accordance with sound accounting principles and certified by a principal of
Borrower, of annual income and expenses with respect to the ownership and
operation of the Property for such fiscal year, setting forth in comparative
form the figures for the previous fiscal year and (b) balance sheets or other
financial statements in detail reasonably satisfactory to Lender, duly certified
by (i) a principal of Borrower, as at the end of such fiscal year, setting forth
in comparative form the figures as at the end of the preceding fiscal year and
(ii) the Guarantor.  Borrower shall also deliver to Lender such other
information and data with respect to the business, operations, affairs,
prospects, condition, properties and assets of Borrower, each Guarantor and the
Property as Lender may from time to time reasonably request.

 4.08

Single Purpose Entity/Separateness.  Borrower represents, warrants and covenants
that for so long as the Indebtedness is outstanding, the Borrower shall conduct
its affairs in accordance with the following provisions:

(i)

The Borrower shall not, nor will any partner, limited or general, member or
shareholder thereof, as applicable, amend, modify or otherwise change its
partnership certificate, partnership agreement, articles of incorporation,
by-laws, operating agreement, articles of organization or other formation
agreement or document, as applicable, in any material term or manner, or in a
manner which adversely affects the Borrower’s existence as a single purpose
entity.

(ii)

It shall establish and maintain an office through which its business shall be
conducted separate and apart from those of its parent and any affiliate(s) or,
if it shares office space with its parent or any affiliate(s), it shall allocate
fairly and reasonably any overhead and expense for shared office space.

(iii)

It shall not own and will not own any asset or property other than (i) the
Premises and (ii) incidental personal property necessary for the ownership or
operation of the Premises.

(iv)

It will not engage, directly or indirectly, in any business other than the
ownership, management and operation of the Premises and it will conduct and
operate its business as presently conducted and operated.

(v)

Borrower shall not enter into any contract or agreement with any affiliate of
the Borrower, any constituent party of the Borrower, Guarantor or any affiliate
of Guarantor, except upon terms and conditions that are commercially reasonable
and substantially similar to those that would be available on an arms-length
basis with unrelated third parties other than any such party.

(vi)

It has not incurred and will not incur any indebtedness, secured or unsecured,
direct or indirect, absolute or contingent (including guaranteeing any
obligation), other than (i) the indebtedness secured by the Security Instrument
lien and (ii) trade payables or accrued expenses incurred in the ordinary course
of the business of operating the property with trade creditors and in amounts as
are normal and reasonable under the circumstances.  No indebtedness other than
the indebtedness secured by the Security Instrument lien may be secured
(subordinate or pari passu) by the Premises.

(vii)

It has not made and will not make any loans or advances to any third party,
including its parent, any affiliate of the Borrower or constituent party of the
Borrower and shall not acquire obligations or securities of its affiliate(s).

(viii)

It is and intends to remain solvent and will pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from its
assets as the same shall become due; provided, however, the foregoing shall not
require any direct or indirect member, partner or shareholder of the Borrower to
make any capital contributions to the Borrower.

(ix)

It has done or caused to be done and will do all things reasonably necessary to
observe organizational formalities and preserve its existence, and it will not
materially amend, modify or otherwise change the articles of formation and/or
the operating agreement of Borrower without the prior written consent of the
Lender which consent shall not be unreasonably withheld or, after the
securitization of the Loan, only if the Lender receives (i) confirmation from
each of the applicable rating agencies that such amendment would not result in
the qualification, withdrawal, or downgrade of any securities rating and (ii)
reasonable approval of such amendment by Lender.

(x)

It will maintain all of its books, records, financial statements and bank
accounts separate from those of its parent, its affiliate(s) and any constituent
party and the Borrower will file its own separate tax returns.  It shall
maintain its books, records, resolutions and agreements as official records.

(xi)

It will be, and at all times will hold itself out to the public as, a legal
entity separate and distinct from any other entity (including its parent, any
affiliate or any constituent party of the Borrower), shall correct any known
misunderstanding regarding its status as a separate entity, shall conduct and
operate its business in its own name, shall not identify itself or any of its
affiliates as a division or part of the other and shall maintain and utilize a
separate telephone number and separate stationery, invoices and checks.

14

--------------------------------------------------------------------------------




(xii)

As of the date hereof, it has at all times maintained adequate capital in light
of its contemplated business operations and will not knowingly make any
distributions that would leave it with inadequate capital; provided, however,
the foregoing shall not require any direct or indirect member, partner or
shareholder of the Borrower to make any capital contributions to the Borrower.

(xiii)

Neither the Borrower nor any constituent party will seek or permit the
dissolution, winding up, liquidation, consolidation or merger in whole or in
part, of the Borrower, or acquire by purchase or otherwise all or substantially
all the business or assets of, or any stock or other evidence of beneficial
ownership of any other person or entity.

(xiv)

It will not commingle the funds and other assets of the Borrower with those of
its parent, any affiliate or constituent party, or any affiliate of any
constituent party, or any other person in such a manner that would make such
funds or other assets difficult to segregate.

(xv)

It has and will maintain its assets in such a manner that it will not be costly
or difficult to segregate, ascertain or identify its individual asset or assets,
as the case may be, from those of any affiliate or constituent party, or any
affiliate of any constituent party, or any other person.

(xvi)

Other than in connection with the transaction contemplated by the Loan
Documents, it shall not pledge its assets and does not and will not hold itself
out to be responsible for the debts or obligations of any other person.

(xvii)

It shall pay any liabilities out of its own funds, including salaries of any
employees; provided, however, the foregoing shall not require any direct or
indirect member, partner or shareholder of the Borrower to make any capital
contributions to the Borrower.

(xviii)

Borrower shall maintain a sufficient number of employees in light of its
contemplated business operations.

(xix)

Borrower shall not guarantee or become obligated for the debts of any other
entity or person.

(xx)

Borrower shall not form, acquire or hold any subsidiary.

(xxi)

Borrower shall conduct and operate its business in its own name and as presently
conducted and operated.

(xxii)

Borrower will use stationery, invoices, and checks separate from its affiliates.

(xxiii)

Borrower shall file its own tax returns.

Borrower and Guarantor shall at all times comply with each of the
representations, warranties, and covenants contained in this Section 4.08.

ARTICLE 5

EVENTS OF DEFAULT; REMEDIES, ETC.

 5.01

Events of Default; Declaration of Note Due.  If any one or more of the following
events (herein sometimes called “Events of Default”) shall occur for any reason
whatsoever, and whether such occurrence shall be voluntary or involuntary or
come about to be effected by operation of law or pursuant to or in compliance
with any judgment, decree or order of any court or any order, rule or regulation
of any Governmental Authority or otherwise:

(a)

Borrower shall default in the due and punctual payment of (i) any periodic
installment of interest or principal (other than the principal payment due at
maturity), and such default shall continue for five (5) or more days, or (ii)
the outstanding principal balance of the Note, together with interest accrued
thereon and all other sums which may then be owed by Borrower to Lender, at
maturity or upon declaration of acceleration or required in connection with a
prepayment of the Indebtedness in full; or

(b)

Borrower shall default in the payment, when and as due and payable, of any other
indebtedness or other sums payable pursuant to the Note, this Security
Instrument, and such default shall continue for ten (10) or more days following
written notice to Borrower; or

(c)

Borrower shall default in the due performance or observance of any term of
Sections 2.02, 2.03, 2.04, 2.06, 2.08, 2.09, 2.18 or 3.01 and such default shall
continue for ten (10) or more days from notice thereof sent by Lender to
Borrower; or

15

--------------------------------------------------------------------------------




(d)

Borrower shall default in the due performance or observance of any of the terms
of this Security Instrument, the Note or any other Loan Document other than
those referred to in this Section 5.01, and such failure shall continue for
thirty (30) or more days after Lender shall have given Borrower notice thereof;
provided, however, that if such default cannot reasonably be cured within such
thirty (30) day period, provided Borrower has promptly commenced and is
diligently pursuing a cure thereof, Borrower shall have such additional time as
is reasonably required to effect such cure, not to exceed sixty (60) days in the
aggregate; or

(e)

any warranty, representation or other statement made by or on behalf of Borrower
in or pursuant to this Security Instrument or in connection with the application
of the Loan (including, without limitation, any financial statement delivered
pursuant to Section 4.07) is knowingly false, incorrect or misleading in any
material respect; or

(f)

Borrower or any Guarantor shall make an assignment for the benefit of creditors,
or shall be generally not paying its debts as they become due, or shall commence
a case under the federal bankruptcy laws, or shall file any petition or answer
or take any action seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, or shall file an answer admitting
or not contesting the material allegations of a petition against it in any such
proceeding, or shall seek or consent to or acquiesce in the appointment of any
trustee, custodian, receiver or liquidator of Borrower or any Guarantor, or any
material part of its properties or assets, or if Borrower or the Guarantor shall
take any action for the purpose of the foregoing; or

(g)

within ninety (90) days after the commencement of an action against Borrower or
the Guarantor seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such action shall not have been dismissed or
all orders entered therein or proceedings thereunder affecting its business,
operations and properties stayed, or if the stay of any such order or proceeding
shall thereafter be set aside, or if, within ninety (90) days after the
appointment, without the consent or acquiescence of Borrower or the Guarantor,
of any trustee, custodian, receiver or liquidator of Borrower or any Guarantor,
or of any material part of its properties or assets, such appointment shall not
have been vacated; or

(h)

the dissolution or liquidation of Borrower or death of any Guarantor, unless
within ninety (90) days after the appointment of a legal representative for the
estate of the deceased Guarantor, another individual or entity reasonably
acceptable to Lender agrees to act as Guarantor in the place and stead of the
deceased Guarantor under the Guaranty; or

(i)

if the Property, or any portion thereof, becomes subject (i) to any lien other
than Permitted Encumbrances, or (ii) to any mechanic’s, materialman’s or other
lien that is or is asserted to be superior to the lien of this Security
Instrument, and such lien shall remain undischarged (by payment, bonding, or
otherwise) for thirty (30) days after Borrower’s actual notice thereof unless
contested in accordance with the terms hereof; or

(j)

Borrower’s failure to promptly cure any material violation of Legal Requirements
imposed against Borrower or the Property within thirty (30) days after
Borrower’s actual notice thereof; or

(k)

any casualty insurance required to be maintained with respect to the Property
pursuant to Section 3.01 hereof shall not be in effect or shall otherwise expire
without being replaced by insurance satisfying the requirements of Section 3.01
hereof or Borrower shall fail to satisfy any other obligation set forth in
Section 3.01 and such failure shall continue for a period of ten (10) days after
written notice thereof is given by Lender to Borrower; or

(l)

Borrower shall default (as principal or surety) in the payment of any principal
of, premium, if any, or interest on any indebtedness for borrowed money, or if
Borrower shall default in the due performance or observance of any of the terms
of any such indebtedness, including, without limitation, any reimbursement
obligations under any letters of credit, or of any lease, security instrument,
indenture, promissory note or other agreement or instrument relating thereto
beyond any grace period provided with respect thereto; or

(m)

subsequent to the date of this Security Instrument the laws of the state in
which the Property is located shall be changed by statutory enactment, judicial
decision, regulation or otherwise, so as (i) to deduct from the value of land
for the purpose of taxation (for state, county, municipal or other purpose) any
lien or charge thereon, or (ii) to change the taxation of security instruments
or debts secured by land or the manner of collecting any such taxation, so as to
affect this Security Instrument, and thereafter, within thirty (30) days
following receipt of a written request from Lender, Borrower shall have failed
to enter into a lawful and binding agreement with Lender, satisfactory in
substance and form to Lender, obligating Borrower to reimburse Lender for any
increase in taxation imposed on Lender by reason of any of the foregoing; or

(n)

a judgment in an amount greater than $50,000.00 shall be entered against
Borrower or the Guarantor, and if, within thirty (30) days after entry thereof,
such judgment shall not have been discharged or execution thereof stayed pending
appeal, or if, within thirty (30) days after the expiration of any such stay,
such judgment shall not have been discharged, or

16

--------------------------------------------------------------------------------




(o)

Borrower, or any of its successors or assigns, shall make any conveyance of all
or any part of the Property or any interest therein in violation of the terms
and conditions of this Security Instrument or of the other Loan Documents; or

(p)

the Guarantor shall default beyond applicable grace periods in the full and
timely performance of any obligation under the Guaranty; or

(q)

there shall be any default, beyond applicable grace periods under any Security
Instrument, or any note secured by any Security Instrument, which is prior,
equal or subordinate to the lien of this Security Instrument or the Lender under
any such prior, equal or subordinate Security Instrument commences a foreclosure
action in connection with such Security Instrument; or

(r)

any act or omission by Borrower on or relating to the Property or any part
thereof or any interest therein shall render it to or any such part or interest
subject to forfeiture under applicable law; or

(s)

the amendment or modification of any security instrument, or any note secured by
any security instrument, which is prior, equal or subordinate to the lien of
this Security Instrument; or

(t)

there shall be a default, after written notice and beyond applicable grace
periods, in any agreement, other than the Note, the Guaranty and this Security
Instrument, between Lender and Borrower, Guarantor in connection with the Loan;
or

(u)

except as set forth in any other written agreement with the Lender, there shall
be any demolition or any material alteration in violation of Section 2.13, of
any of the Improvements on the Property,

then and in any such event (i) interest at the Default Rate shall be due and
payable on the principal of and (to the extent permitted by law) interest, any
fees and other charges thereon as due under the Note at the time outstanding
together with all other indebtedness secured hereby, from the date of the Event
of Default until actual receipt by Lender of payment in full of the indebtedness
and (ii) Lender may, or acting through Trustee may, at any time after any Event
of Default, declare, by written notice to Borrower, the Note, and all other
indebtedness secured hereby to be due and payable upon the date specified in
such notice and upon such date the same shall become due and payable, together
with interest accrued thereon, without presentment, demand, protest or notice,
all of which Borrower hereby waives.  Borrower shall pay on written demand, with
interest thereon at the Default Rate, all reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees and expenses) incurred by or on
behalf of Lender in enforcing this Security Instrument or the Note, or
occasioned by any default or Event of Default under this Security Instrument, or
incurred in connection with any foreclosure action or other proceeding brought
by Lender to enforce and protect its rights and interest under the Security
Instrument or Note, which costs and expenses may include, without limitation
appraisers fees, outlays for documentary and expert evidence, stenographer’s
charges, publication costs, costs of title searches and costs of environmental
reviews and/or testing of the Property. Without limiting the foregoing, Lender
shall have the right to recover all such costs and expenses, including
reasonable attorneys’ fees and expenses, in any judgment of foreclosure and
sale. For purposes of this Section 5.01, the rendering of a judgment in an
action to foreclose this Security Instrument shall not be deemed “payment in
full of the indebtedness secured hereby” and it is the intention of the Lender
and Borrower that any such judgment shall bear interest at the Default Rate.  In
addition, if following the occurrence of any Event of Default which remains
uncured and an exercise by Lender or Trustee of its option to declare the
indebtedness evidenced hereby immediately due, Borrower shall tender payment of
an amount sufficient to satisfy the entire principal amount outstanding under
the Note at any time prior to sale of the Property, and if at the time of such
tender under the Note a prepayment premium or other consideration for prepayment
would be required in connection with a voluntary prepayment of the Note, then
Borrower shall pay to Lender, in addition to the entire principal outstanding
under the Note, the applicable prepayment premium or other consideration for the
prepayment provided in the Note.

 5.02

Security Agreement; Legal Proceedings; Foreclosure, etc. This Security
Instrument is both a real property security instrument and a “security
agreement” within the meaning of the Uniform Commercial Code. The Property
includes both real and personal property, if any, and all other rights and
interests, whether tangible or intangible in nature, of Borrower in the
Property. Borrower by executing and delivering this Security Instrument has
granted and  hereby grants to Trustee for the benefit of Lender, as security for
the indebtedness secured hereby, a security interest in the Property to the full
extent that the Property may be subject to the Uniform Commercial Code. In
connection with any portion of the Property which is or may become personal
property, Borrower represents, warrants and covenants that (a) such collateral
is and will be used solely for business purposes and (b) no financing statement
(other than financing showing Lender as the sole secured party) covering any
portion of such collateral has been filed, and (c) Borrower, at Borrower’s sole
cost and expense, shall do all such things as Lender shall request, as may be
necessary or appropriate to establish and maintain a first perfected security
interest in such collateral as security for the indebtedness secured by this
Security Instrument.  If an Event of Default shall have occurred and be
continuing, Lender at any time may, or acting through Trustee may, at its
election, do one or more of the following: (i) Lender may proceed at law or in
equity or otherwise to enforce the payment of the Note at the time outstanding
in accordance with the terms hereof and thereof, (ii) Lender may foreclose the
lien of this Security Instrument as against all or any part of the Property and
have the same sold under the judgment or decree of a court of competent
jurisdiction, or Lender may, in an uncontested foreclosure, foreclose the lien
of this Security Instrument as against all or any part of the Property and have
the same sold pursuant to any non-judicial foreclosure remedy available to
Security Instruments under

17

--------------------------------------------------------------------------------

applicable Colorado law, (iii) Lender may exercise any or all of the remedies of
a secured party under the Uniform Commercial Code with respect to any personal
property covered hereby and (iv) Lender may exercise any and all other rights
and remedies available to Lender under any or all of the Loan Documents, whether
available at law or granted by contract.  If Lender or Trustee should proceed to
dispose of any personal property in accordance with the provisions of the
Uniform Commercial Code, five (5) days’ notice by Lender or Trustee to Borrower
shall be deemed to be commercially reasonable notice under any provision of the
Uniform Commercial Code requiring notice.  Borrower, however, agrees that all
other property of every nature and description, whether real or personal,
covered by this Security Instrument, together with all personal property used on
or in connection with the Property or any business conducted thereon by the
Borrower and covered by separate security agreements, are encumbered as one
unit, that this Security Instrument and such security interests, at Lender’s
option, may be foreclosed or sold in the same proceeding, and that all property
encumbered (both realty and personalty), at Lender’s option, may be sold as such
in one unit as a going business, subject to the provisions of applicable law.
 In any action service of process may be made upon the Borrower by mailing a
copy of the papers to be served to the Borrower at the address set forth on the
first page hereof, and such service shall be deemed complete upon the posting of
such papers in any mail box regularly maintained by the United States Post
Office.

 5.03

Financing Statements. This Security Instrument is intended to be a financing
statement within the meaning of Section 9-402 (6) of the Uniform Commercial Code
with respect to any portion of the Property which is or may become fixtures
relating to the Property.  The addresses of Borrower (Debtor) and Lender
(Secured Party) are as set forth above.

 5.04

Power of Sale.  Upon or at any time after the occurrence and during the
continuance of an Event of Default, Lender may, or acting through Trustee may,
either with or without entry or taking possession of the Property as provided in
this Security Instrument or otherwise, personally or by its agents or attorneys
and without prejudice to the right to bring an action for foreclosure of this
Security Instrument, sell the Property or any part thereof pursuant to any
procedures provided by applicable law, and all estate, right, title, interest,
claim and demand therein, and right of redemption thereof, at one or more sales
in its entirety or in parcels, and at such time and place upon such terms and
after such notice thereof as may be required or permitted by applicable law.
 All notices relating to or in connection with such a sale or under any
applicable law pertaining thereto shall be in writing and shall be deemed by
sufficiently given or served for all purposes when delivered (i) by personal
service or courier service, and shall be deemed given on the date when signed
for or, if refused, when refused by Borrower’s agent, or (ii) by United States
certified mail, return receipt requested, postage prepaid, and shall be deemed
given two (2) days after being sent, to any party hereto at its applicable
address as set forth herein.  For purposes hereof, notices may be given by
Lender, Trustee or by their attorneys.

 5.05

Purchase of Property by Lender.  Lender may be a purchaser of the Property or of
any part thereof or of any interest therein at any sale thereof, whether
pursuant to foreclosure or otherwise, and may apply upon the purchase price
thereof the indebtedness secured hereby owing to Lender.  Lender shall, upon any
such purchase, acquire good title to the properties so purchased, free of the
lien of this Security Instrument and free of all rights of redemption in
Borrower.

 5.06

Waiver of Appraisement, Valuation, etc.  Borrower hereby waives, to the fullest
extent it may lawfully do so, the benefit of all appraisement, valuation, stay,
extension and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale of the Property or any part thereof or any
interest therein.

 5.07

Sale a Bar Against Borrower.  Any sale of the Property or any part thereof or
any interest therein under or by virtue of this Security Instrument, whether
pursuant to foreclosure or otherwise, shall forever be a bar against Borrower.

 5.08

Sale in One or More Parcels.  If this Security Instrument is foreclosed, the
Property, or any interest therein, may at Lender’s discretion, be sold in one or
more parcels or in several interests or portions in any order or manner.

 5.09

Application of Proceeds of Sale and Other Moneys.  The proceeds of any sale of
the Property or any part thereof or any interest therein under or by virtue of
this Security Instrument, whether pursuant to foreclosure or otherwise, and all
other moneys at any time held by Lender as part of the Property, shall be
applied as follows:

First:  to the payment of the out-of-pocket costs and expenses of such sale
(including, without limitation, reasonable attorneys’ fees and expenses, the
cost of evidence of title and the costs and expenses, if any, of taking
possession of, retaining custody over, repairing, managing, operating,
maintaining and preserving the Property or any part hereof prior to such sale),
all out-of-pocket costs and expenses of any receiver of the Property or any part
thereof, and any taxes, assessments or charges prior to the lien of this
Security Instrument, which Lender may consider necessary or desirable to pay;

Second:  to the payment of any indebtedness secured by this Security Instrument,
other than indebtedness with respect to the Note at the time outstanding, which
Lender may consider necessary or desirable to pay;

Third:  to the payment of all amounts of principal of, premium, if any, and
interest and other charges at the time due and payable on the Note at the time
outstanding (whether due by reason of maturity or as an installment of interest
or by reason of any prepayment requirement or by declaration of acceleration or
otherwise), including interest at the Default Rate on any overdue principal and
premium, if any, and (to the extent permitted under applicable law) on any
overdue interest; and in case such moneys

18

--------------------------------------------------------------------------------

shall be insufficient to pay in full the amounts so due and unpaid upon the Note
at the time outstanding, then, first, to the payment of all amounts of interest
and other charges at the time due and payable on the Note, and second to the
payment of all amounts of principal at the time due and payable on the Note; and

Fourth:  the balance, if any, held by Lender after payment in full of all
amounts referred to in subdivisions First, Second and Third above, shall, unless
a court of competent jurisdiction may otherwise direct by final order not
subject to appeal, be paid to or upon the direction of Borrower.

During the continuance of an Event of Default, all proceeds of repayment,
including any payment or recovery on the Property (or any portion thereof)
(whether through foreclosure, deed in lieu of foreclosure or otherwise), and the
remaining balance of any reserves established pursuant to the terms hereof and
the other Loan Documents shall, unless otherwise provided in the Loan Documents,
be applied in such order and in such manner as Lender shall elect in Lender’s
sole discretion.

 5.10

Appointment of Receiver.  If an Event of Default shall have occurred and be
continuing, then for so long as, and until, the indebtedness secured hereby is
repaid in full, Lender and Trustee shall, as a matter of right, upon ex parte
application and without regard to the value of the Property or the adequacy of
any security for the indebtedness secured hereby and without regard to whether
Lender has commenced an action to foreclose the lien of this Security Instrument
and without requirement for prior notice, be entitled to the appointment of a
receiver for all or any part of the Property, whether such receivership be part
of the Property or otherwise, and without regard to the nature of the action in
which the appointment of a receiver is sought, and Borrower hereby consents to,
and waives prior notice of, the appointment of such a receiver and will not
oppose any such appointment.  Such receiver or other official shall have all
rights and powers permitted by applicable law and such other rights and powers
as the court making such appointment may confer, but the appointment of such
receiver or other official shall not impair or in any manner prejudice the
rights of Lender to receive the receipts with respect to any of the Property
pursuant to this Security Instrument or any other Loan Documents.  Without
limiting the generality of the foregoing, such receiver shall have, as permitted
by the court ordering the same, the power to make Leases to be binding upon all
parties, including Borrower, the purchaser at a sale pursuant to a judgment of
foreclosure and any person acquiring an interest in the Property after entry of
a judgment of foreclosure and the power to extend or modify any then-existing
Leases, which extensions and modifications may provide for terms to expire, or
for options for tenants to extend or renew beyond the stated maturity date of
the Note, it being understood and agreed that any such Leases, and the options
or other provisions to be contained therein, shall be binding upon Borrower and
all the persons whose interest in the Property are subject to the lien hereof
and upon the purchaser or purchasers at any foreclosure sale, notwithstanding
any redemption, reinstatement, discharge of the Indebtedness, satisfaction of
any foreclosure judgment, or issuance of any certificate of sale or deed to any
purchaser. In addition, such receiver shall have, as permitted by the court
ordering the same, all other powers which may be necessary or are usual in such
cases for the protection, possession, control, management and operation of the
Property during the whole of the period of such receivership.  Lender or Trustee
may also seek a temporary restraining order or other injunctive relief with
respect to any act of omission constituting an Event of Default.

 5.11

Possession, Management and Income.  If an Event of Default shall have occurred
and be continuing, Lender or Trustee, without notice to Borrower, may lawfully
enter upon and take possession of the Property or any part thereof by force,
summary proceeding, ejectment or otherwise (to the extent permitted by
applicable law) and may remove Borrower and all other Persons and any and all
property therefrom and may hold, operate, maintain, repair, preserve and manage
the same and receive all earnings, income, rents, issues and proceeds accruing
with respect thereto or any part thereof. Borrower, if it is then the occupant
of the Property or any part thereof, shall immediately surrender possession of
the space so occupied to Lender and if Borrower is permitted to remain in
possession, the possession shall be as a month-to-month tenant of Lender, and,
on demand, Borrower shall pay to Lender monthly, in advance, a fair market
rental as determined by Lender, for the space so occupied, and in default
thereof Borrower may be dispossessed by the usual summary proceedings. Lender
shall be under no liability for or by reason of any such taking of possession,
entry,  removal or holding, operation or management, except that any amounts so
received by Lender shall be applied to pay all reasonable costs and expenses of
so entering upon, taking possession of, holding, operating, maintaining,
repairing, preserving, and managing the Property or any part thereof, and any
taxes, assessments or other charges prior to the lien and security interest of
this Security Instrument which Lender may consider necessary or desirable to
pay, and any balance of such amounts shall be applied as provided in Section
5.09.  The covenants herein contained may be enforced by a receiver of the
Property or any part thereof.

 5.12

Right of Lender to Perform Borrower’s Covenants, etc.  If Borrower shall fail to
make any payment or perform any act required to be made or performed hereunder
beyond any applicable notice and cure period, Lender, without notice to or
demand upon Borrower, and without waiving or releasing any obligation or
default, may, or acting through Trustee may (but shall be under no obligation
to) at any time thereafter make such payment or perform such act for the account
and at the expense of Borrower, and may enter upon the Property for such purpose
and take all such action thereon as, in Lender’s opinion, may be necessary or
appropriate therefor.  No such entry and no such action shall be deemed an
eviction of any tenant of the Property or any part thereof.  All sums so paid by
Lender and all costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) so incurred, together with interest thereon at the
Default Rate from the date of payment or incurring, shall constitute additional
indebtedness secured by this Security Instrument and shall be paid by Borrower
to Lender on demand.

19

--------------------------------------------------------------------------------




 5.13

Remedies, etc., Cumulative.  Each right, power and remedy of Lender or Trustee
provided for in this Security Instrument or now or hereafter existing at law or
in equity or by statute or otherwise shall be cumulative and concurrent and
shall be in addition to every other right, power or remedy provided for in this
Security Instrument or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by Lender or
Trustee of any one or more of the rights, powers or remedies provided for in
this Security Instrument or now or hereafter existing at law or in equity or by
statute or otherwise shall not preclude the simultaneous or later exercise by
Lender or Trustee of any or all such other rights, powers or remedies.

 5.14

Provisions Subject to Applicable Law.  All rights, powers and remedies provided
in this Security Instrument may be exercised only to the extent that the
exercise thereof does not violate any applicable provisions of law and are
intended to be limited to the extent necessary so that they will not render this
Security Instrument invalid, unenforceable or not entitled to be recorded,
registered or filed under the provisions of any applicable law.  If any term of
this Security Instrument or any application thereof shall be illegal, invalid or
unenforceable, the remainder of this Security Instrument and any other
application of such term shall not be affected thereby, and in lieu of each such
illegal, invalid or unenforceable provision there shall be added automatically
as a part of this Security Instrument a provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible and be legal,
valid, and enforceable.

 5.15

No Waiver, etc.  No failure by Lender, Trustee or any holder of the Note to
insist upon the strict performance of any term hereof or thereof, or to exercise
any right, power or remedy consequent upon a breach hereof or thereof, shall
constitute a waiver of any such term or of any such breach.  No waiver of any
breach shall affect or alter this Security Instrument, which shall continue in
full force and effect with respect to any other then existing or subsequent
breach.  By accepting payment of any amount secured hereby before or after its
due date, neither Lender nor any holder of the Note shall be deemed to waive its
right either to require prompt payment when due of all other amounts payable
hereunder or to declare a default for failure to effect such prompt payment.
 Any and all special notations or endorsements on checks by Borrower to Lender
shall be of no effect against Lender and will not result in an accord and
satisfaction.

 5.16

Compromise of Actions, etc.  Any action, suit or proceeding brought by Lender or
Trustee pursuant to any of the terms of this Security Instrument or otherwise,
and any claim made by Lender or Trustee hereunder may be compromised, withdrawn
or otherwise dealt with by Lender or Trustee without any notice to or approval
of Borrower, except as shall be required by law and cannot be waived.

 5.17

Security Instrument Includes All Property.   Upon the foreclosure of this
Security Instrument and the sale of the Property resulting therefrom including
to Lender or its designee, and regardless of the amount bid at the foreclosure
sale and whether or not there is a deficiency remaining on the Note, the
purchaser shall acquire all of Borrower’s interest in and to all of the Property
including, without limitation, the proceeds relating to all or any part thereof.
 By way of example, without implied limitation, the purchaser shall be deemed to
have acquired all tax refunds, insurance proceeds and any other claims
attributable to the Property even if actually received or collected after such
foreclosure sale.

 5.18

Actions and Proceedings. Lender has the right to appear in and defend any action
or proceeding brought with respect to the Property and to bring any action or
proceeding, in the name and on behalf of Borrower, which Lender, in its
discretion, decides should be brought to protect its interest in the Property.
Lender is hereby granted an irrevocable power of attorney, coupled with an
interest, to act, after the occurrence and during the continuance of an Event of
Default, in the stead of Borrower for the purpose of commencing, continuing
and/or maintaining any tax certiorari proceeding in respect of the Property for
any period, whether before, during or after the date of such Event of Default.
Lender shall, at its option, be subrogated to the lien of any Security
Instrument or other security instrument discharged in whole or in part by the
indebtedness secured hereby, and any such subrogation rights shall constitute
additional security for the payment of the indebtedness secured hereby.

 5.19

Waiver of Trial by Jury and Counterclaim. BORROWER HEREBY WAIVES THE RIGHT TO
ASSERT A COUNTERCLAIM, OTHER THAN A MANDATORY OR COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT BY LENDER OR TRUSTEE.  BORROWER HEREBY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY EITHER PARTY HERETO
AGAINST THE OTHER OR IN ANY COUNTERCLAIM ASSERTED BY EITHER PARTY, OR IN ANY
MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS SECURITY
INSTRUMENT, THE NOTE, ANY OTHER DOCUMENTS EXECUTED IN CONNECTION THEREWITH, OR
THE INDEBTEDNESS SECURED HEREBY.

 5.20

Marshalling and Other Matters. Borrower hereby waives, to the extent permitted
by law, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale hereunder of the Property or any part
thereof or any interest therein. Further, Borrower hereby expressly waives any
and all rights of redemption from sale under any order or decree of foreclosure
of this Security Instrument on behalf of Borrower, and on behalf of each and
every person acquiring any interest in or title to the Property subsequent to
the date of this Security Instrument and on behalf of all persons to the extent
permitted by applicable law.

20

--------------------------------------------------------------------------------




 5.21

Remedies of Borrower. Borrower understands and agrees that in no event shall
Lender (or any of its partners, shareholders, trustees, officers, directors,
employees, agents, attorneys or representatives) have any personal liability
hereunder or be liable for any consequential damages hereunder.  In particular
but without implied limitation, in the event that a claim or adjudication is
made that Lender has acted unreasonably or has unreasonably delayed acting in
any case where by law or under the Note, this Security Instrument or other
documents executed in connection therewith, it has an obligation to act
reasonably or promptly, Lender shall not be liable for any monetary damages, and
Borrower’s exclusive remedies shall be limited to injunctive relief or
declaratory judgment.

 5.22

Waiver of Right of Redemption and Other Rights.  To the full extent permitted by
law, Borrower hereby covenants and agrees that it will not at any time: (a)
insist upon or plead, or in any manner whatsoever claim or take any advantage
of, any stay, exemption or extension law or any so-called “moratorium law” now
or at any time hereafter in force; or (b) claim, take or insist upon any benefit
or advantage of or from any law now or hereafter in force providing for the
valuation or appraisement of the Property, or any part thereof, prior to any
sale or sales thereof to be made pursuant to any provisions herein contained or
prior to any decree, judgment or order of any court of competent jurisdiction;
or (c) claim or exercise any rights under any statute now or hereafter in force
to redeem the property, or any part thereof, or relating to the marshaling
thereof, upon foreclosure sale or other enforcement hereof.  To the full extent
permitted by law, Borrower hereby expressly waives any and all rights to
reinstatement and redemption, on its own behalf, on behalf of all persons
claiming or having an interest (direct or indirect) by, through or under
Borrower and on behalf of each and every person acquiring any interest in or
title to the Property subsequent to the date hereof, it being the intent hereof
that any and all such rights of reinstatement and redemption of Borrower and
such other persons are and shall be deemed to be hereby waived to the full
extent permitted by applicable law. To the full extent permitted by law,
Borrower hereby waives any statute of limitations applicable to this Security
Instrument or the other Loan Documents. To the full extent permitted by law,
Borrower agrees that it will not, by invoking or utilizing any applicable law or
laws or otherwise, hinder, delay or impede the exercise of any right, power or
remedy herein or otherwise granted or delegated to Lender or Trustee, but will
suffer and permit the exercise of every such right, power and remedy as though
no such law or laws have been or will have been made or enacted. To the full
extent permitted by law, Borrower hereby agrees that no action for the
enforcement of the lien or any provision hereof shall be subject to any defense
which would not be good and valid in an action at law upon the Note.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants and covenants and agrees that, as of the date
of delivery of this Security Instrument:

 6.01

Ownership.  Borrower has good and marketable fee simple title to the Property
free and clear of all liens, encumbrances and charges whatsoever, except for the
Permitted Exceptions.

 6.02

Organization, Standing, etc., of Borrower.  If Borrower is a partnership,
limited partnership, corporation, limited liability company or other entity
(whichever is set forth after the name of Borrower in the Preamble to this
Security Instrument) duly formed, it is validly existing and in good standing
under the Uniform Partnership Act, Uniform Limited Partnership Act, business
corporations law, limited liability company law or other applicable law, as the
case may be, of the state in which the Borrower was organized, and is in good
standing in the state in which the Property is located, and has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and proposed to be conducted, and to execute, deliver and
perform this Security Instrument and to issue and sell the Note.  Borrower is
now able to meet its debts as they mature, the fair market value of its assets
exceeds its liabilities and no bankruptcy or insolvency proceedings are pending
against or by or contemplated by the Borrower. The execution of this Security
Instrument, the Note, the Guaranty and the documents executed and/or delivered
in connection therewith will not defraud, hinder or delay any of the creditors
of the Borrower and the Borrower is not nor will it be rendered insolvent by
reason of the execution of this Security Instrument, the Note, the Guaranty or
the documents executed in connection therewith. The Borrower is, to the best of
its knowledge, not in default, nor has the Borrower received any notice of any
uncured default, under the terms of any instrument evidencing or securing any
indebtedness of the Borrower, and there has, to the best of its knowledge,
occurred no event, which, if uncured or uncorrected would constitute a default
under any such instrument upon notice or lapse of time or both.  All reports,
statements and other data furnished by the Borrower to the Lender in connection
with the loan evidenced by the Note are true, correct and complete in all
material respects and do not omit to state any fact or circumstance necessary to
make the statements contained therein not misleading.  This Security Instrument,
the Note, the Guaranty and other instruments securing the Note or otherwise
executed in connection therewith are valid and binding obligations enforceable
in accordance with their respective terms.

 6.03

Compliance with Other Instruments, etc.  The execution, delivery, recordation
and performance of this Security Instrument and the consummation of the
transactions contemplated hereby (including the issue and sale of the Note) will
not result in any violation of any term or condition of any contract, agreement,
lease, instrument, judgment, decree, order, statute, rule, regulation,
ordinance, franchise, certificate, permit or the like applicable to Borrower or
by which Borrower or its or their properties or assets are bound or affected.

21

--------------------------------------------------------------------------------




 6.04

Governmental Consent.  No consent, approval or authorization of, or
registration, declaration or filing with, any governmental or public authority,
body or agency, including any creditor, partner, or Member of Borrower,  is
required in connection with the valid execution, delivery and performance by
Borrower of this Security Instrument or any of the other Loan Documents and the
issue and sale of the Note, except the recordation of this Security Instrument
in the appropriate recording office or offices and the filing of all necessary
financing statements with respect thereto.

 6.05

Litigation, etc.  Except as otherwise disclosed to Lender in writing as of the
date hereof, there is no action, suit, proceeding or investigation pending or to
the best of Borrower’s knowledge, threatened in writing against Borrower,
Guarantor, any member of Borrower or the Property or any portion thereof which
would reasonably be expected to have a material adverse effect on Borrower’s
ability to perform its obligations under the Loan Documents. No written notice
has been given by any governmental authority of any proceeding to condemn,
purchase or otherwise acquire the Property or any part thereof or interest
therein and, to the best of Borrower’s knowledge, no such proceeding is
contemplated.

 6.06

No Violations, etc.  Except as otherwise disclosed to Lender in writing as of
the date hereof, Borrower is in compliance in all respects with all governmental
laws, rules and regulations and other requirements which are applicable to the
Property or any part thereof, or any use or condition of the Property or any
part thereof.  Except as set forth in any post-closing written agreement with
the Lender to cure existing violations, or as specified in the Borrower’s title
commitment or other writing provided heretofore to Lender, the Borrower has no
knowledge of any violation, nor is there any written notice or other record of
violation, of any zoning, health, safety, building, fire, labor, environment, or
other statute, ordinance, rule, regulation or restriction applicable to the
Property or any part or use thereof.

 6.07

Use of Proceeds.  Borrower has applied and will apply the proceeds of the Note
for such purpose as does not and will not constitute a use of any part thereof,
directly or indirectly, for the purpose of purchasing or carrying any “margin
security” within the meaning of Regulation G, 12 C.F.R. 207, as amended, and no
part of the proceeds of the Note was used or will be used for the purpose
(whether immediate, incidental or ultimate) of “purchasing” or “carrying” any
“margin security” within the meaning of such Regulation G or for the purpose of
reducing or retiring any indebtedness which was originally incurred for any such
purpose.  Borrower does not own or have any present intention of acquiring any
such margin security and will not otherwise knowingly take or permit any action
which would involve a violation of such Regulation G or any other Regulation of
the Board of Governors of the Federal Reserve System.

 6.08

Easements and Utility Services.  Borrower has all easements, including those for
use, maintenance, repair and replacement of and access to structures, facilities
or space for support, mechanical systems, utilities (including water and sewage
disposal) and any other private or municipal improvements, services and
facilities, necessary for the proper operation, repair, maintenance, occupancy
and use of the Property for its current and any proposed uses. To Borrower’s
knowledge, electric, gas, sewer and water facilities and all other necessary
utilities are available in sufficient capacity to satisfactorily service the
Property.

 6.09

Disclosure.  Neither this Security Instrument nor any other document or
certificate furnished to Lender or to counsel for Lender in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or, to Borrower’s knowledge, omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading.

 6.10

Offering of the Note.  Neither Borrower nor anyone acting on its behalf has
directly or indirectly offered the Note or any part thereof or any similar
instrument for sale to, or solicited any offer to buy any of the same from,
anyone other than Lender.  Neither the Borrower nor anyone acting on its behalf
has taken or will take any action which would subject the issuance of the Note
to the provisions of Section 5 of the Securities Act of 1933, as amended, or
similar state or local laws.

 6.11

Contingent Liabilities.  Borrower has no contingent liabilities, other than
those related to its ownership of the Property.  Member has no contingent
obligations.

 6.12

Adequate Disclosure.  To its knowledge, Borrower has disclosed to Lender all
material facts relating to the Property and has not failed to disclose any
material fact that could cause any representation or warranty made herein to be
materially misleading relating to the Property.

22

--------------------------------------------------------------------------------




ARTICLE 7

CERTAIN DEFINITIONS

 7.01

Certain Definitions.  For all purposes of this Security Instrument, the
following terms have the following respective meanings unless the context
otherwise requires:

Affiliate:  With respect to a specified Person, any Person which, directly or
indirectly, through one or more intermediaries, controls or is controlled by or
is under common control with such Person, including, without limitation, any
limited liability company or corporation in which such Person is a Member.

Business Day:  any day of the year other than (i) a Saturday, (ii) a Sunday or
(iii) a day on which banks are closed in New York City.

Compliance Certificate:  the meaning specified in Section 3.01.03.

Default Rate:  the meaning specified in the Note.

Due and Payable:  when used with reference to the principal of, or premium or
interest on, or when referring to any and all other sums secured by this
Security Instrument shall mean due and payable, whether at the monthly or other
date of payment or at the date of maturity specified in the Note or this
Security Instrument; or, in the case of Impositions, the last day upon which any
charge may be paid without penalty and/or interest.

ERISA:  The Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder from time to time.

Event of Default:  the meaning specified in Section 5.01.

Exit Fee:  the meaning specified in the Note.

Furniture, Furnishings and Equipment:  the meaning specified in the Granting
Clause.

Guarantor: the meaning specified in Section 1.02.

Guaranty:  the meaning specified in Section 1.02.

Hazardous Substances:  the meaning specified in the Environmental Indemnity
Agreement dated the date hereof and made by Borrower and Guarantor in favor of
Lender.

Herein, Hereof, Hereto and Hereunder:  shall refer to this Security Instrument
and all amendments, modifications, extensions and renewals hereof.

Impositions:  the meaning specified in Section 2.04.

Improvements:  the meaning specified in the Granting Clause.

Including:  shall mean “including but not limited to”.

Indebtedness: shall mean all sums due under the Note and Loan Documents.

Insurance Requirements:  the meaning specified in Section 2.05.

Internal Revenue Code:  The Internal Revenue Code of 1986, as amended from time
to time.

Land:  the parcel of real estate described in Exhibit A.

Leases:  the meaning specified in the Granting Clause.

Legal Requirements:  the meaning specified in Section 2.05.

Loan:  As defined in the Recitals to this Security Instrument.




23

--------------------------------------------------------------------------------




Loan Documents:  shall mean the Note, this Security Instrument and each and
every other document executed and delivered in connection therewith.

Member: shall mean a member, shareholder, partner or other Person with an
interest in the Borrower.

Note:  the meaning specified in the Granting Clause.

Obligations: the meaning specified in Section 1.02.

OFAC:  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Permitted Encumbrances:  the meaning specified in Section 2.01.

Person:  a corporation, an association, a partnership, a limited liability
company or partnership, an entity, an organization, a business, an individual, a
trust, a government or political subdivision thereof or a governmental or
quasi-governmental agency.

Property:  the meaning specified in the Granting Clause.

Security Instrument:  this Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing.

Taking:  the meaning specified in Section 3.02.

Term Sheet:  the meaning specified in Section 1.03.

Total Destruction:  the meaning specified in Section 3.04.

Total Taking:  the meaning specified in Section 3.04.

Uniform Commercial Code:  the Colorado Uniform Commercial Code, as same may be
amended from time to time.

ARTICLE 8

MISCELLANEOUS

 8.01

Further Assurances.  Borrower at its expense will execute, acknowledge and
deliver all such instruments and take all such actions as Lender from time to
time may reasonably request (a) to better subject to the lien and security
interest of this Security Instrument all or any portion of the Property, (b) to
perfect, publish notice or protect the validity of the lien and security
interest of this Security Instrument, (c) to preserve and defend the title to
the Property and the rights of Lender therein against the claims of all persons
and parties so long as this Security Instrument shall remain undischarged, (d)
to better subject to the lien and security interest of this Security Instrument
with respect to any replacement or substitution for any Improvements or any
other after-acquired property, or (e) in order to further effectuate the purpose
of this Security Instrument and to carry out the terms hereof and to better
assure and confirm to the Lender or Trustee its rights, powers and remedies
hereunder. Borrower grants to Lender an irrevocable power of attorney coupled
with an interest for the purpose of exercising and perfecting any and all rights
and remedies available to Lender or Trustee at law and in equity, including
without limitation such rights and remedies available to Lender pursuant to this
Section 8.01.

 8.02

Certificates.  At Lender’s written request, Borrower shall without charge, at
any time and from time to time, deliver to Lender or its designee a certificate
duly executed by Borrower and each Guarantor certifying, to the best of their
knowledge, the principal amount then outstanding hereon, or on the Note, the
date to which interest has been paid, and that no condition exists and no event
has occurred under this Security Instrument or the Note which constitutes a
default hereunder, or which, with the passage of time or giving of notice or
both, would constitute a default hereunder or, if any such condition exists or
event has occurred, specifying the nature and period of existence thereof or the
date of occurrence.

 8.03

Additional Security.  Without notice to or consent of Borrower, and without
impairment of the lien and rights created by this Security Instrument, Lender
may accept from Borrower or from any other Person additional security for the
Note; neither the giving of this Security Instrument nor the acceptance of any
such additional security shall prevent Lender from resorting, first, to such
additional security, or, first, to the security created by this Security
Instrument, or concurrently to both, in any case without affecting Lender’s lien
and rights under this Security Instrument.

24

--------------------------------------------------------------------------------




 8.04

Notices, etc.  All notices, demands, requests, consents, approval and other
instruments under this Security Instrument or the Note shall be in writing and
shall be deemed to have been actually or properly given if and when received or
upon refusal thereof if (i) mailed by first-class registered or certified mail,
return receipt requested, postage prepaid, (ii) personal delivery or (iii)
national overnight courier, addressed (a) if to Borrower, to it at its address
set forth in the preamble to this Security Instrument, (b) if to Lender
originally named herein to it at 60 Cuttermill Road, Suite 601, Great Neck, New
York 11021, or at such other address as Lender may have designated by notice to
Borrower, or (c) if to any other holder of the Note, at such address as such
holder shall have designated by notice in writing to Borrower, or, until an
address is so designated, to and at the address of the last holder so
designating an address.  The foregoing insertion of Borrower’s mailing address
shall be deemed to be a request by Borrower that a copy of any notice of default
and of any notice of sale hereunder be mailed to Borrower at such address as
provided by law.  Borrower shall not be entitled to any notices of any nature
whatsoever from Lender except with respect to matters for which this Security
Instrument specifically and expressly provides for the giving of notice by
Lender to Borrower and except with respect to matters for which Lender is
required by applicable law to give notice, and Borrower hereby expressly waives
the right to receive any notice from Lender with respect to any matter for which
this Security Instrument does not specifically and expressly provide for the
giving of notice by Lender to Borrower.

 8.05

Amendments and Waivers.  This Security Instrument, the Note, and any term hereof
or thereof may be amended, discharged or terminated and the observance of any
term of this Security Instrument or the Note may be waived (either generally or
in a particular instance and either retroactively or prospectively) only by an
instrument in writing signed by the party to be charged.

 8.06

Expenses.  Borrower shall pay or cause to be paid (a) the cost of filing and
recording of this Security Instrument, the Uniform Commercial Code financing
statements and any other documents to be filed or recorded in connection with
the execution and delivery hereof or thereof; (b) all taxes (including interest
and penalties) at any time payable in connection with the execution and delivery
of this Security Instrument and any other instruments or agreements relating
hereto or thereto, any amendment or waiver relating hereto or thereto, the issue
and acquisition of the Note and, where applicable, such filing and recording
(Borrower agreeing to indemnify Lender in respect of such taxes, interest and
penalties); (c) the cost of Borrower’s performance of and compliance with the
terms and conditions of this Security Instrument and of the other instruments
mentioned herein; (d) the cost of title insurance, reinsurance, security
interest searches and surveys required hereby or delivered in connection
herewith; (e) the fees, out-of-pocket expenses and disbursements of Lender’s
counsel in connection with the subject matter of this Security Instrument and
any amendments, releases or other actions or waivers hereunder or in respect
hereof; and (f) all reasonable out-of-pocket expenses incurred by Lender in
connection herewith.  Borrower shall indemnify and hold Lender harmless from and
against all claims in respect of all fees of brokers and finders payable in
connection with this Security Instrument.

 8.07

Limitation on Interest.  Under no circumstances shall Borrower be charged under
the Note or this Security Instrument, more than the highest rate of interest
which lawfully may be charged by the holder of the Note and paid by the Borrower
on the indebtedness secured hereby.  It is, therefore, agreed that if at any
time interest on the indebtedness secured hereby would otherwise exceed the
highest lawful rate, only such highest lawful rate shall be charged to or paid
by Borrower.  Should any amount be paid to Lender in excess of such legal rate,
such excess shall be deemed to have been paid in reduction of the principal
balance of the Note.

 8.08

Miscellaneous; Governing Law.  All the terms of this Security Instrument shall
apply to and be binding upon the respective successors and assigns of Borrower,
and all Persons claiming under or through Borrower or any such successor or
assign, and shall inure to the benefit of and be enforceable by Lender and its
successors, participants and assigns.  The headings and table of contents, if
any, in this Security Instrument are for convenience of reference only and shall
not limit or otherwise affect any of the terms hereof.  This Security Instrument
may be executed in several counterparts, each of which shall constitute one and
the same instrument. This Security Instrument shall be construed and enforced in
accordance with and governed by the laws of the State of Colorado without taking
into effect its conflicts of law provisions.  Borrower hereby irrevocably
submits itself to the jurisdiction of the Courts of the State of Colorado,
situated in the county in which the Property is located, for any litigation
relating to the Note, this Security Instrument or the Property.

This Security Instrument and the other Loan Documents contain the entire
agreement of the parties hereto and thereto in respect of the transactions
contemplated hereby and thereby, and all prior agreements among or between such
parties, whether oral or written, between Borrower and/or its Affiliates and
Lender or Trustee or their respective Affiliates are superseded by the terms of
this Security Instrument and the other Loan Documents.

 8.09

Set-Offs. (i) From time to time in connection with the payment of interest due
and payable under the Note, and (ii) in all other instances, after the
occurrence and during the continuance of an Event of Default, the Borrower
hereby irrevocably authorizes and directs Lender from time to time to charge the
Borrower’s accounts and deposits with Lender, (general or special, time or
demand, provisional or final), and to pay over to the Lender an amount equal to
any amounts from time to time due and payable to the Lender hereunder or under
any other Loan Document. The Borrower hereby grants to the Lender, subject to
the terms and conditions of this Security Instrument, a security interest in and
to all such accounts and deposits maintained by the Borrower with Lender.

25

--------------------------------------------------------------------------------




 8.10

Loan Transfers.  Notwithstanding anything to the contrary set forth herein or in
any other Loan Document, Lender reserves the right at any time during the term
of the indebtedness secured by this Security Instrument and in its sole and
absolute discretion to (i) sell, transfer or assign its entire interest or one
or more participation interests in the indebtedness secured by this Security
Instrument and the Loan Documents, including its rights and obligations as
servicer of the Indebtedness, by certificates, participations, securities, pari
passu notes evidencing whole or component interests therein, or otherwise,
through one or more public or private offerings, and/or deposit this Security
Instrument, the Note and other Loan Documents, or any interest therein, with a
trust, which trust may sell Security Instrument pass-through certificates or
other securities certificates to investors evidencing an ownership interest in
the trust assets, including in connection with a securitization of or the
creation of collateralized debt obligations secured by or financed through an
“owner trust”, (ii) otherwise sell the Loan or interests therein to investors,
and/or (iii) cause the Note, this Security Instrument and the other Loan
Documents to be split into two or more notes, parts or interests, in whatever
proportion Lender deems appropriate, which may be in the form of pari passu
interests, senior and junior interests, or other interests, and thereafter to
sell, assign, participate, syndicate or securitize all or any part of either or
both of such severed or split obligations and documents. Borrower hereby
consents to Lender’s disclosure of the Loan Documents, credit information and
reports on Borrower, its principals and any guarantor or other party to the Loan
Documents and any other documentation or information related to the Loan or
Borrower as Lender desires to make available to any transferee, participant or
investor in connection with any transaction described in this Section 8.10 or
any similar transaction.

 8.11

Sole Discretion of Lender. Wherever pursuant to this Security Instrument, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide that arrangements or terms are satisfactory or not
satisfactory shall be in the sole discretion of Lender and shall be final and
conclusive, except as may be otherwise expressly and specifically provided
herein.

 8.12

No Oral Modification. This Security Instrument, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act or failure to act on the part of Borrower or Lender, but
only by an agreement in writing signed by each of Borrower and Lender.

 8.13

Duplicate Originals. This Security Instrument may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to be an
original.

 8.14

No Third Party Rights.  No Person shall be a third-party beneficiary of any
provision of this Security Instrument.  All provisions of this Security
Instrument favoring Lender are intended solely for the benefit of Lender, and no
third party shall be entitled to assume or expect that Lender will or will not
waive or consent to modification of any such provision.

ARTICLE 9

PARTICULAR PROVISIONS

 9.01

Joint and Several.  If more than one party constitute Borrower hereunder, each
such party shall be jointly and severally liable hereunder.

 9.02

Use.  Borrower shall not use the Property as a permanent or temporary personal
residence for Borrower, Guarantor or any other Person which is an Affiliate of
Borrower or Guarantor.  In the event that the Property shall be occupied by any
of the foregoing parties, whether by lease or otherwise, upon an Event of
Default hereunder such occupants shall be jointly and severally liable to pay to
Lender rent based on the higher of the rent called for in their lease, if any,
or the then fair market rental value of the Property.  Upon the default in the
payment of such rent, Lender, by itself or by its agent or receiver, shall be
entitled to evict any such occupants from the Property.  The payment of such
rent shall only serve to make any such occupant a month to month tenant and
shall in no manner affect a cure of the Event of Default hereunder.  

 9.03

Modifications.  Any written agreement or agreements hereafter entered into by
Lender or Trustee which (i) extend the time of payment of the indebtedness
secured by this Security Instrument, (ii) change or modify the time or times of
payment or the amount of the installments or fixed sums or the interest rate
thereof, (iii) change, modify, extend, renew or terminate other terms,
provisions, covenants or conditions of this Security Instrument or the notes,
bonds, or obligations which it secures, or (iv) consolidate, spread, release or
sever the lien of this Security Instrument, shall be effective in accordance
with the terms and provisions thereof and shall be binding according to the
tenor thereof on the owner or holder of subordinate, intervening or subsequent
liens on any of the Property and any such liens shall continue.

 9.04

Borrower.  Whenever a covenant, agreement, obligation, representation or
warranty is made by or with respect to Borrower in this Security Instrument, it
shall also be deemed a covenant, agreement, obligation, representation or
warranty of, and with respect to, each person or entity constituting Borrower.
 If any act or omission by Borrower would constitute a default or Event of
Default under this Security Instrument, then such act or omission by any person
or entity constituting Borrower shall also constitute a default or Event of
Default under this Security Instrument.  Any reference to Borrower shall not be
deemed solely a

26

--------------------------------------------------------------------------------

reference to all of the persons and entities constituting Borrower as a group,
but shall also be deemed a separate reference to each of the persons or entities
constituting the Borrower.  If any covenant, agreement, obligation,
representation or warranty is made by Borrower with respect to the Property,
such covenant, agreement obligation, representation or warranty shall also be
deemed to apply with respect to any portion thereof or interest therein.  It is
the intention of the parties that, in addition to all rights and remedies that
Lender or Trustee has pursuant to the express terms of this Security Instrument,
Lender and Trustee shall also have all the rights and remedies that Lender and
Trustee would have if each person or entity constituting Borrower had executed
and delivered to Lender and Trustee a separate Security Instrument encumbering
only that portion of the Property owned by such person or entity and otherwise
on the same terms and conditions as this Security Instrument.

ARTICLE 10

BANKRUPTCY

 10.01

Relief from Bankruptcy Stay. Borrower agrees that, in the event that Borrower,
any Guarantor or any of the persons or parties constituting Borrower or a
Guarantor shall (i) file with any bankruptcy court of competent jurisdiction or
be the subject of any petition under Title 11 of the United States Code, as
amended (“Bankruptcy Code”), (ii) be the subject of any order for relief issued
under the Bankruptcy Code, (iii) file or be the subject of any petition seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or other relief for debtors, (iv)
have sought or consented to or acquiesced in the appointment of any trustee,
receiver, conservator, or liquidator, or (v) be the subject of any order,
judgment, or decree entered by any court of competent jurisdiction approving a
petition filed against such party for any reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
present or future federal or state act or law relating to bankruptcy,
insolvency, or relief for debtors, Lender shall thereupon be entitled and
Borrower irrevocably consents to immediate and unconditional relief from any
automatic stay imposed by Section 362 of the Bankruptcy Code, or otherwise, on
or against the exercise of the rights and remedies otherwise available to Lender
or Trustee as provided for herein, in the Note, other Loan Documents delivered
in connection herewith and as otherwise provided by law; and Borrower (a) hereby
irrevocably waives any right to object to such relief and acknowledges that no
reorganization in bankruptcy is feasible; (b) waives its exclusive right
pursuant to Section 1121(b) of the Bankruptcy Code to file a plan of
reorganization and irrevocably consents to Lender filing a plan immediately upon
the entry of an order for relief if an involuntary petition is filed against
Borrower or upon the filing of a voluntary petition by such Borrower; and (c) in
the event that Lender shall move pursuant to Section 1121(d) of the Bankruptcy
Code for an order reducing the 120-day exclusive period, Borrower shall not
object to any such motion.

ARTICLE 11

FORECLOSURE JUDGMENT

 11.01

Foreclosure Sale.  Lender may, or acting through Trustee may, institute any one
or more actions of foreclosure against all or any part of the Property, or take
such other action at law or in equity for the enforcement of this Security
Instrument and realization on the security herein or elsewhere provided for, as
the law may allow, and may proceed therein to final judgment and execution for
the entire unpaid balance of the principal secured hereby, together with all
future advances and any other sums due by Borrower in accordance with the
provisions of this Security Instrument, together with interest from the date of
default at the Default Rate, all costs of suit and reasonable attorneys’ fees.
 In case of any sale of the Property by judicial proceedings (the “Foreclosure
Sale”), the Property may be sold in one parcel or in such parcels, manner or
order as Lender in its sole discretion may elect.  Borrower, for itself and
anyone claiming by, through or under it, hereby agrees that Lender shall in no
manner, in law or in equity, be limited, except as herein provided, in the
exercise of its rights in the Property or in any other security hereunder or
otherwise appertaining any obligation secured by this Security Instrument,
whether by any statute, rule or precedent which may otherwise require said
security to be marshaled in any manner and Borrower, for itself and others as
aforesaid, hereby expressly waives and releases any right to or benefit thereof.
 The failure to make any tenant a defendant to a foreclosure proceeding shall
not be asserted by Borrower as a defense in any proceeding instituted by Lender
to collect the amounts secured hereby or any deficiency remaining unpaid after
the Foreclosure Sale.

 11.02

Payment Obligations. All obligations of the Borrower under this Security
Instrument, (collectively, the “Payment Obligations”) including but not limited
to, payment of Impositions, insurance premiums, expenses of Lender (including
expenses to be reimbursed pursuant to Section 8.06, the Exit Fee (if any) and
all other expenses incurred by Lender in connection with its ownership of this
Security Instrument and the Note, the enforcement of its right under this
Security Instrument and this Note, or the enforcement of any judgment of
foreclosure or any deficiency judgment), in any proceeding whatsoever, including
a bankruptcy proceeding, shall not merge into any foreclosure judgment and shall
continue in full force and effect until the Foreclosure Sale notwithstanding any
entry of a foreclosure judgment.

27

--------------------------------------------------------------------------------




 11.03

Survival.  Borrower agrees that the obligations and liabilities of Borrower
under this Security Instrument shall survive and continue in full force and
effect and shall not be terminated, discharged or released, in whole or in part,
irrespective of any entry of any foreclosure judgment in respect of this
Security Instrument.

 11.04

Obligations of Continued Performance.  Upon the entry of a foreclosure judgment
in respect of the Security Instrument, Borrower shall continue to perform its
obligations under the Security Instrument, including, but not limited to,
payment of all Payment Obligations.

 11.05

Failure of Borrower to Perform Obligations.  In the event, upon entry of a
foreclosure judgment in respect of the Security Instrument, Borrower fails to
perform any of its obligations under the Security Instrument, including but not
limited to, the Payment Obligations: (i) Lender may, but shall not be obligated
to, perform said obligations, (ii) Borrower shall remain liable to Lender for
Lender’s performance prior to the Foreclosure Sale of Borrower’s obligations
under the Security Instrument, and (iii) Lender shall be entitled to any
remedies available under the Security Instrument for Borrower’s failure to
perform its obligations which accrued prior to the Foreclosure Sale.

ARTICLE 12

STATE SPECIFIC PROVISIONS

 12.01

State-Specific Provisions.  In the event of any inconsistencies between the
terms and conditions of this Section 12 and the terms and conditions of this
Security Instrument, the terms and conditions of this Section 12 shall control
and be binding.

(a)

Maturity Date. The maturity date of the Loan is on or before December 31, 2020.

(b)

Fixture Filing. This Security Instrument constitutes a fixture filing, and as
such, covers all items of the Property which are or become fixtures on the Land
or the Improvements.

(c)

Maximum Principal Amount.  The maximum principal amount hereunder is Nine
Hundred Seventy-Five Thousand and 00/100 DOLLARS ($975,000.00).

(d)

Foreclosure.  Notwithstanding anything to the contrary contained in this
Security Instrument, the following provisions shall apply with respect to
foreclosure proceedings:

(i)

Judicial Foreclosure.  Lender may foreclose this Security Instrument, insofar as
it encumbers the Property, by way of a judicial foreclosure by appropriate
proceedings in any court of competent jurisdiction pursuant to Rule 105 of the
Colorado Rules of Civil Procedure and the applicable provisions of Title 38,
Article 38, Colorado Revised Statutes, as currently in effect, as amended, or in
any other manner then permitted by law.  If this Security Instrument encumbers
more than one parcel of real estate, foreclosure may be by separate parcel or en
masse, as Lender may elect in its sole discretion.  Foreclosure will be
initiated by Lender’s delivering a copy of the judgment and decree of
foreclosure to the county sheriff together with the sheriff’s sale documents as
required by law.  Upon the delivery of such judgment and decree of foreclosure
and/or necessary sheriff’s sale documents, the sheriff shall promptly comply
with all notice and other requirements of the laws of Colorado then in force
with respect to such sales, and shall give four weeks’ public notice (at least
one day for five successive weeks) of the time and place of such sale by
advertisement weekly in some newspaper of general circulation then published in
the County or City and County in which the Property is located.

(ii)

Non-Judicial Foreclosure.  Lender may foreclose this Security Instrument insofar
as it encumbers the Property, by way of a non-judicial foreclosure by filing
with the Trustee a notice and demand in writing as provided by law, whereupon it
shall be lawful for the Trustee to foreclose the lien of this Security
Instrument, and to sell and dispose of the Property, en masse or in separate
parcels as Lender may direct, and all right, title, and interest of the Borrower
therein, at public auction at the front door of the Courthouse in the County of
Eagle, State of Colorado, or on said premises, or any part thereof, as may be
specified in the notice of such sale, for the highest and best price the same
will bring in cash, four weeks’ public notice having been previously given of
the time and place of such sale, by advertisement, weekly, in some newspaper of
general circulation then published in the county aforesaid or by such other
notice as may be required by law and to issue, execute, and deliver Trustee’s
certificate of purchase, Trustee’s deed, or certificate of redemption all as
then may be provided by law; and the Trustee shall, out of the proceeds of such
sale, after first paying and retaining all fees, charges, the costs of making
said sale and advertising said premises, and attorneys’ fees as herein provided,
pay to the Lender the amount of such indebtedness, and all moneys advanced by
the Lender for insurance, repairs, appraisals, maintenance, inspection and
testing fees, receivers’ and management fees, leasing and sales commissions,
advertising costs and expenses, taxes and assessments, environmental audits,
environmental studies and reports, environmental tests and remediation costs,
surveys, engineering studies and reports, engineering fees and expenses, soils
tests, space planning costs and expenses, contractors’ fees, expert witness fees
and expenses, copying charges, costs for title searches and examinations, title
insurance fees, premiums, and expenses, filing and recording fees, all costs,
fees, or expenses incurred by Lender to maintain, preserve, and protect

28

--------------------------------------------------------------------------------

the Property, reasonable legal fees, and any other costs or fees authorized in
the Loan Documents, with interest thereon as specified in the Note, rendering
the surplus, if any, unto the Borrower, or other person lawfully entitled
thereto, which sale and said deed so made shall be a perpetual bar, both in law
and equity, against the Borrower and all other persons claiming the premises
aforesaid, or any part thereof, by, from, through, or under the Borrower.  The
legal holder of the indebtedness may purchase said property or any part thereof;
and it shall not be obligatory upon the purchaser at any such sale to see to the
application of the purchase money.  Nothing herein dealing with foreclosure
procedures or specifying particular actions to be taken by Lender or by Trustee
shall be deemed to contradict or add to the requirements and procedures (now or
hereafter existing) of Colorado law applicable to this Security Instrument at
the time of foreclosure, and any such conflict or inconsistency shall be
resolved in favor of Colorado law.  If a release deed is required, the Borrower
agrees to pay all the expenses thereof;

(iii)

Expenses of Foreclosure.  All fees, costs and expenses of any kind incurred by
Lender in connection with foreclosure of this Security Instrument, including,
without limitation, the costs of any appraisals of the Property obtained by
Lender, all costs of any receivership for the Property advanced by Lender, and
all attorneys’ and consultants’ fees incurred by Lender, appraisers’ fees,
outlays for documentary and expert evidence, stenographers’ charges, publication
costs and costs (which may be estimates as to items to be expended after entry
of the decree) of procuring all such abstracts of title, title searches and
examination, title insurance policies and similar data and assurances with
respect to title, as Lender may deem necessary either to prosecute such suit or
to evidence to bidders at the sales that may be had pursuant to such proceedings
the true conditions of the title to or the value of the Property, together with
and including a reasonable compensation to sheriff, shall constitute a part of
the Obligations and may be included as part of the amount owing from Borrower to
Lender at any foreclosure sale.

(iv)

Proceeds of Foreclosure Sale.  The proceeds of any sale under this Section shall
be applied first to the fees and expenses of the officer conducting the sale,
and then to the reduction or discharge of the Obligations; any surplus remaining
shall be paid over to Borrower or to such other person or persons as may be
lawfully entitled to such surplus.

(v)

Foreclosure Sale Officer’s Duties.  At the conclusion of any foreclosure sale,
the officer conducting the sale shall execute and deliver to the purchaser at
the sale a certificate of purchase which shall describe the Property sold to
such purchaser and shall state that upon the expiration of the applicable
periods for redemption, the holder of such certificate will be entitled to a
deed to the Property described in the certificate.  After the expiration of all
applicable periods of redemption, unless the Property sold has been redeemed by
Borrower, the officer who conducted such sale shall, upon request, execute and
deliver an appropriate deed to the holder of the certificate of purchase or the
last certificate of redemption, as the case may be.

(vi)

Insurance upon Foreclosure.  In case of an insured loss after judicial
foreclosure or Trustee’s sale proceedings have been instituted, the proceeds of
any insurance policy or policies, if not applied to rebuilding or restoring the
buildings or improvements, shall be used to pay the amount due upon the
Obligations.  In the event of judicial foreclosure, Lender is hereby authorized,
without the consent of Borrower, to assign any and all insurance policies to the
purchaser at the sale, or to take such other steps as Lender may deem advisable
to cause the interest of such purchaser to be protected by any of the said
insurance policies.

(vii)

No Conflict.  Nothing in this Section 12 dealing with foreclosure procedures or
specifying particular actions to be taken by Lender or by sheriff or any similar
officer shall be deemed to contradict or add to the requirements and procedures
now or hereafter specified by Colorado law, and any such inconsistency shall be
resolved in favor of Colorado law applicable at the time of foreclosure.

(viii)

Additional Waivers.  To the full extent that the covenants and waivers contained
in this Section 12(d)(viii) are permitted by law, but not otherwise,
(a) Borrower hereby waives any and all rights under, and covenants and agrees
that it will not at any time insist upon or plead or in any manner whatsoever
claim or take advantage of, any stay, exemption, moratorium or extension law
hereafter in effect or any law now or hereafter in effect providing for the
valuation or appraisement of the Property or any part thereof prior to any sale
or sales thereof and Borrower will not invoke or utilize any such law or laws or
otherwise hinder, delay or impede the execution of any right, power or remedy
herein or otherwise granted or delegated to Trustee or Lender, but will suffer
and permit the execution of every such right, power and remedy as though no such
law or laws have been made or enacted; and (b) Borrower hereby waives, and
subordinates to the lien of this Security Instrument, any rights that Borrower
may have in or to the Property as a homestead exemption under existing law or
under any similar law that may hereafter be enacted, such waiver and
subordination to be effective in connection with either a trustee’s or
foreclosure sale under this Security Instrument or Lender’s redemption of the
Property in the case of a trustee’s or foreclosure sale to enforce an
encumbrance prior in right to that of this Security Instrument.

(ix)

Waiver of Homestead and Other Exemptions.  To the extent permitted by law,
Borrower hereby waives all rights to any homestead or other exemption to which
Borrower would otherwise be entitled under any present or future constitutional,
statutory, or other provision of applicable state or federal law.

29

--------------------------------------------------------------------------------




ARTICLE 13

DEED OF TRUST PROVISIONS

13.01

Trustee’s Fees.  Borrower shall pay all reasonable costs, fees and expenses
incurred by Trustee and Trustee’s agents and counsel in connection with the
performance by Trustee of Trustee’s duties hereunder and all such reasonable
costs, fees and expenses shall be secured by this Security Instrument.

13.02

Retention of Money. All moneys received by Trustee shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received, but need not be segregated in any manner from any other moneys (except
to the extent required by applicable law) and Trustee shall be under no
liability for interest on any moneys received by Trustee hereunder.




REMAINDER OF PAGE INTENTIONALLY BLANK




30




--------------------------------------------------------------------------------




SIGNATURE PAGE TO SECURITY INSTRUMENT




IN WITNESS WHEREOF, Borrower has caused this Security Instrument to be duly
executed as of the day and year first above written.




 

BORROWER:

 

 

 

6565 EAST EVANS AVE LLC, a Colorado limited liability company

 

 

 

 

 

By:

/s/ Steve Gutterman

 

 

Name: Steve Gutterman

 

 

Title: Authorized Signatory








 




--------------------------------------------------------------------------------




EXHIBIT A




Legal Description











 


